SERIE BN*0106997 8297

KARDEX: 100263

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 144
QUE CELEBRAN DE UNA PARTE:
PERUPETRO S.A.

Y
KEI (PERU 112) PTY LTD., SUCURSAL DEL PERU
CON INTERVENCION DE:

KAROON GAS AUSTRALIA LTD.
>
el BANCO CENTRAL DE RESERVA DEL PERU

HRARALRARARAARARRA LAA RARA RARA RAR AAA RA AAA

CIUDAD DE LIMA A LOS DIECISÉIS DIAS DEL MES DE ABRIL DEL AÑO DOS MIL
'O: RICARDO FERNANDINI BARREDA, ABOGADO NOTARIO DE LIMA, EXTIENDO LA
CCRITURA, EN LA QUE INTERVIENEN, DE CONFORMIDAD CON LO DISPUESTO
27 Y 54, INCISO H DEL DECRETO LEGISLATIVO N* 1049. =======
==== COMPARECEN=

'ON REGISTRO ÚNICO DE CONTRIBUYENTES N* 20196785044, CON

E REPRESENTADA POR SU GERENTE GENERAL (E), SEÑOR MILTON UBALDO
RODRÍGUEZ CORNEJO, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO
CIVIL: CASADO, DE PROFESIÓN: INGENIERO; IDENTIFICADO CON DOCUMENTO NACIONAL
DE IDENTIDAD N* 09150438, DESIGNADO MEDIANTE ACUERDO DE DIRECTORIO N% 016-
2009 DE FECHA 27 DE FEBRERO DE 2009 Y DE CONFORMIDAD CON LO DISPUESTO EN EL
ACUERDO DE DIRECTORIO DE PERUPETRO N% 082-2008 DE FECHA 09 DE JULIO DE
2008, LOS MISMOS QUE SE INSERTAN Y DE LA OTRA PARTE, KEI (PERU 112) PTY
LTD., SUCURSAL DEL PERU, CON REGISTRO ÚNICO DE CONTRIBUYENTES N*
20491936291, CON DOMICILIO EN J. ARIAS ARAGUEZ 250, SAN ANTONIO,
MIRAFLORES, LIMA, INSCRITA EN EL ASIENTO A00001 DE LA PARTIDA ELECTRONICA
No 12151972 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN EL ASIENTO
A00001 DE LA PARTIDA ELECTRONICA N* 12167752 DEL LIBRO DE CONTRATISTAS DE
OPERACIONES DEL REGISTRO PUBLICO DE HIDROCARBUROS, DEBIDAMENTE REPRESENTADA
POR SU MANDATARIO NACIONAL SEÑOR GERMAN BARRIOS FERNANDEZ-CONCHA, DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL: CASADO, DE PROFESIÓN: ABOGADO;
DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N* 08774403,
OSO

AUTORIZADO SEGÚN PODER INSCRITO EN EL ASIENTO A00001 DE LA PARTIDA
ELECTRONICA N” 12151972, DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN EL
ASIENTO A00001 DE LA PARTIDA ELECTRÓNICA N* 12167752 DEL LIBRO DE
CONTRATISTAS DE OPERACIONES DEL REGISTRO PÚBLICO DE HIDROCARBUROS. =

CON LA INTERVENCIÓN DE: =========esecccmoooo == ============
KAROON GAS AUSTRALIA LTD. CON DOMICILIO EN OFFICE 7*,34-38 LOCHIEL AVE, MT
MARTHA, VICTORIA, AUSTRALIA 3934, DEBIDAMENTE REPRESENTADA POR SU APODERADO
SEÑOR GERMAN BARRIOS FERNANDEZ-CONCHA, DE NACIONALIDAD PERUANA, DE ESTADO
CIVIL: CASADO, DE PROFESIÓN: ABOGADO; IDENTIFICADO CON DOCUMENTO NACIONAL
DE IDENTIDAD N* 08774403, AUTORIZADO SEGÚN PODER INSCRITO EN EL ASIENTO
A00001 DE LA PARTIDA ELECTRONICA N” 12136862 DEL.LIBRO DE PODERES OTORGADOS
POR SOCIEDADES CONSTITUIDAS O SUCURSALES ESTABLECIDAS EN EL EXTRANJERO DEL
REGISTRO DE PERSONAS JURÍDICAS DE LIMA; Y DEL BANCO CENTRAL DE RESERVA DEL
PERÚ CON REGISTRO ÚNICO DE CONTRIBUYENTES N* 20122476309, CON DOMICILIO EN
JIRÓN MIRÓ QUESADA N” 441, LIMA, LIMA, INSCRITA HOY EN LA PARTIDA
ELECTRÓNICA N% 11014549 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA;
DEBIDAMENTE REPRESENTADA POR SU GERENTE GENERAL, SEÑOR RENZO GUILLERMO
ROSSINI MIÑÁN, DE NACIONALIDAD PERUANA, DE ESTADO CIVIL: CASADO, DE
PROFESIÓN: ECONOMISTA; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N* 08727483, Y SU GERENTE JURÍDICO: SEÑOR MANUEL MONTEAGUDO
VALDEZ, DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN:
ABOGADO; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N”
10275927, AUTORIZADOS CONFORME CONSTA DE LA COMUNICACIÓN DE LA GERENCIA
GENERAL DE ESTE BANCO N” 073-2008-BCRP DE FECHA 05 DE AGOSTO DEL 2008, Y
POR ACTA N* 4250 LA MISMA QUE CORRE INSCRITA EN EL ASIENTO C00059 DE LA
PARTIDA ELECTRONICA N* 11014549 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA.
LOS OTORGANTES SON MAYORES DE EDAD, A QUIENES HE IDENTIFICADO CON EL
DOCUMENTO DE IDENTIDAD QUE EXHIBIERON, PROCEDEN CON CAPACIDAD LEGAL,
LIBERTAD Y CONOCIMIENTO DEL ACTO QUE REALIZAN Y ME HAN HECHO LLEGAR UNA
MINUTA FIRMADA Y AUTORIZADA PARA QUE SU CONTENIDO LO ELEVE A ESCRITURA
PÚBLICA, LA MISMA QUE ARCHIVO EN EL MINUTARIO, CON EL NÚMERO DE ORDEN
CORRESPONDIENTE Y CUYO TENOR LITERAL ES COMO SIGUE: ¡====================0xe
MINUTA: SEÑOR NOTARIO DOCTOR RICARDO FERNANDINI BARREDA: ==================
Sírvase usted extender en su Registro de Escrituras Públicas una de
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en
el Lote 144 cuya suscripción ha sido aprobada por Decreto Supremo N*027-
2009-EM, publicado en el Diario Oficial El Peruano el 16 de abril de 2009,

que celebran, de una parte, PERUPETRO S.A. .con Registro Único de

serte BN*0106998 8893

Z NS PL tribuyentes N* 20196785044, con domicilio en Av. Luis Aldana N* 320, San
S

ra Lima, inscrita en la Partida Electrónica N* 00259837 del Registro de
UL PROS: >> ;
Personas Jurídicas de Lima; en adelante PERUPETRO, debidamente representada

por su Gerente General (e), Señor Milton Ubaldo Rodríguez Cornejo, de

nacionalidad peruana, de estado civil: casado, de profesión: Ingeniero;
identificado con Documento Nacional de Identidad N”* 09150438, designado
mediante Acuerdo de Directorio N* 016-2009 de fecha 27 de febrero de 2009 y
de conformidad con lo dispuesto en el Acuerdo de Directorio de PERUPETRO N*
082-2008 de fecha 09 de julio de 2008,1os mismos que usted Señor Notario se
servirá insertar; y de la otra parte, KEI (PERU 112) PTY LTD., SUCURSAL DEL
PERU, con Registro Único de Contribuyentes N” 20491936291, con ¿domicilio en
J. Arias Araguez 250, San Antonio, Miraflores, Lima, inscrita en el Asiento
A00001 de la Partida Electrónica N* 12151972 del Registro de Personas
Jurídicas de Lima y en el Asiento A00001 de la Partida Electrónica N*
12167752 del Libro de Contratistas de Operaciones del Registro Público de

arburos, debidamente representada por su Mandatario Nacional Señor

German B os Fernandez-Concha, de nacionalidad peruana, de estado civil:

ofesión: Abogado; debidamente identificado com Documento

4 nandini Barreda
Ricardo Fena e

KAROON GAS AUSTRALIA LTD.|con domicilio en Office 7*,34-38 Lochiel Ave, MT
Martha, Victoria, Australi,

Señor German Barrios Fernahdez-Concha, de nacionalidad peruana, de estado

3934, debidamente representada por su apoderado

civil: casado, de profesión: Abogado; identificado con Documento Nacional
de Identidad N” 08774403, autorizado según poder inscrito en el Asiento
A00001 de la Partida Electrónica N” 12136862 del Registro de Personas
Jurídicas de Lima; y del BANCO CENTRAL DE RESERVA DEL PERU con Registro
Único de Contribuyentes N* 20122476309, con domicilio en Jirón Miró Quesada
N* 441, Lima, Lima, inscrita hoy en la Partida Electrónica N” 11014549 del
Registro de Personas Jurídicas de Lima; debidamente representada por su
Gerente General, «señor Renzo Guillermo Rossini Miñán, de nacionalidad
peruana, de estado civil: casado, de profesión: Economista; debidamente
identificado con Documento Nacional de Identidad N” 08727483, y su Gerente

Jurídico señor Manuel Monteagudo Valdez, de nacionalidad peruana, de estado
228

civil casado, de profesión: Abogado; debidamente identificado con Documento
Nacional de Identidad N” 10275927, autorizados conforme consta de la
comunicación de la Gerencia General de este Banco N” 073-2008-BCRP de fecha
05 de agosto del 2008, y por Acta N” 4250 la misma que corre inscrita en
el Asiento C00059 de la Partida Electrónica N” 11014549 del Registro de

Personas Jurídicas de Lima, las que usted, Señor Notario se servirá

insertar, en los términos y condiciones siguientes: ====== o

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN

ac oooooo EL LOTE 144 =======e=cmmrrr nn

aoasoas===== aeccecaccceseanPERUPETRO S.A. =esesseeansnósonososnosn====

Anmasooeoooseooooooocororro Y seee

a===s============ KEI (PERU 112) PTY LTD., SUCURSAL DEL PERÚ ===============

ÍNDICE ]
CLAUSULA PRELIMINAR |] GENERALIDADES —
CLAUSULA PRIMERA DEFINICIONES
CLAUSULA SEGUNDA OBJETO DEL CONTRATO
CLAUSULA TERCERA PLAZO, CONDICIONES Y GARANTIA
CLAUSULA CUARTA EXPLORACIÓN
CLAUSULA QUINTA EXPLOTACION
CLAUSULA SEXTA PRESENTACION DE INFORMACION Y ESTUDIOS
CLAUSULA SETIMA COMITE DE SUPERVISION
CLAUSULA OCTAVA REGALIA Y VALORIZACION
CLAUSULA NOVENA TRIBUTOS
CLAUSULA DECIMA DERECHOS ADUANEROS
CLAUSULA DECIMA PRIMERA DERECHOS FINANCIEROS
CLAUSULA DECIMA SEGUNDA | TRABAJADORES

CLAUSULA DECIMA TERCERA

PROTECCION AMBIENTAL Y RELACIONES
COMUNITARIAS

CLAUSULA DECIMA CUARTA CONSERVACIÓN DE LOS HIDROCARBUROS *

PREVENCIÓN CONTRA PERDIDAS

CLAUSULA DECIMA QUINTA CAPACITACION Y TRANSFERENCIA 2
"TECNOLOGIA

CESION Y ASOCIACION

CASO FORTUITO O FUERZA MAYOR
CONTABILIDAD

VARIOS

CLAUSULA DECIMA SEXTA

CLAUSULA DECIMA SETIMA
CLAUSULA DECIMA OCTAVA
CLAUSULA DECIMA NOVENA

CLAUSULA VIGESIMA NOTIFICACIONES Y COMUNICACIONES

CLAUSULA VIGESIMA PRIMERA SOMETIMIENTO A LA LEY PERUANA Y

SOLUCIÓN DE CONTROVERSIAS

CLAUSULA VIGESIMA SEGUNDA TERMINACIÓN

ANEXO "A" [DESCRIPCION DEL AREA DE CONTRATO

ANEXO "B" [MAPA DEL ÁREA DE CONTRATO

ANEXO "C-1" a "0-4" CARTAS FIANZA PARA EL PROGRAMA MÍNIMO
DE TRABAJO

ANEXO "D" GARANTIA CORPORATIVA

ANEXO "E" PROCEDIMIENTO CONTABLE

ANEXO "F” UNIDADES DE TRABAJO EXPLORATORIO

TABLA DE EQUIVALENCIAS

|
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN

seccononenas n= ===== El LOTE 144 =oooaas==============

aeaeoeasessas=e===== PERUPETRO S.A. ====:

=o==== = Y =====osomese=oo=o=onmo=o

===s====e=..=.== KEI (PERU 112) PTY LTD., SUCURSAL DEL PERÚ =============="
CLAUSULA PRELIMINAR.- GENERALIDADES =============ssese======s==esse=s====

I. Interviene PERUPETRO, en virtud de la facultad concedida por la Ley N*
26221, para celebrar el Contrato de Licencia para la Exploración y

Explotación de Hidrocarburos en el Lote 144. =2=====

II. Los Hidrocarburos "in situ" son de propiedad del Estado. El derecho
de propiedad sobre los Hidrocarburos extraídos es transferido por
PERUPETRO al Contratista en la Fecha de Suscripción, conforme a lo
estipulado en el Contrato y en el artículo 8” de la Ley N* 26221. ====
El Contratista se obliga a pagar al Estado, a través de PERUPETRO, la
regalía en efectivo en las condiciones y oportunidad establecidas en

el Contrato. ==

III. De acuerdo con lo dispuesto en el artículo 12” de la Ley N” 26221, el

ontrato se rige por el derecho privado peruano, siéndole de

ción los alcances del artículo 1357* del Código Civil.

's los efectos relativos y derivados del Contrato, las Partes
que los títulos de las cláusulas son irrelevantes para la

del contenido de las mismas. ============assnssses=====

Notario de

Ricardo Fenandini Barreda

a rio A

Las definiciones acordadas por las Partes en la presente cláusula tienen
por finalidad dar el significado requerido a los términos que se emplean en
el Contrato y dicho significado será el único aceptado para los efectos de
su interpretación en la ejecución del mismo, a menos que las Partes lo

acuerden expresamente por escrito de otra forma. ==

Los términos definidos y utilizados en el Contrato, sean en singular o en
plural, se escribirán con la primera letra en mayúscula y tendrán los

siguientes significados:

1.1 Afiliada ========================s=s=s=o==oo=o=o=o===oo esoo ===

Cualquier entidad, cuyo capital accionario con derecho a voto sea de
propiedad, directa o indirectamente, en una proporción igual al
cincuenta por ciento (50%) o más de PERUPETRO o del Contratista o
cualquier entidad Oo persona que sea propietaria, directa O

indirectamente, del cincuenta por ciento (50%) o más del capital
6

accionario con derecho a voto de PERUPETRO o del Contratista; o
cualquier entidad cuyo capital accionario con derecho a voto sea de
propiedad, directa o indirectamente, en cincuenta por ciento (50%) o
más del mismo accionista o accionistas que posea o posean, directa o
indirectamente, el cincuenta por ciento (50%) o más del capital
accionario con derecho a voto de ¡PERUPETRO o del Contratista. ========
Año

Período de doce (12) Meses consecutivos de acuerdo al Calendario

Gregoriano, contado desde una fecha específica. ===== -
Área de Contrato
Área descrita en el Anexo “A” y que se muestra en el Anexo “B”,
denominada Lote 144, ubicada entre las Provincias de Datem del Marañón
y Alto Amazonas del Departamento de Loreto, con una extensión de
seiscientos ochenta y tres mil seiscientos dieciseis punto
cuatrocientos setenta y dos hectáreas (683,616.472 ha). ==============
El Área de Contrato quedará redefinida luego de excluir las áreas de

las que haga suelta el Contratista, de acuerdo a los términos del

Contrato. ======================s2ees================. .
Asimismo, cuando los resultados de la exploración justifiquen una
nueva configuración del Área de Contrato y a solicitud del
Contratista, mediante la presentación de un informe de sustento a
PERUPETRO, que incluya propuestas de trabajo para la nueva área, y
previa aprobación de PERUPETRO, el Área de Contrato podrá ser
nuevamente delimitada. La modificación se aprobará, conforme a Ley. En
ningún caso, la mueva delimitación aumentará el área original del
COMLIAto. —=======serooo roo
En caso de existir alguna discrepancia entre lo mostrado en el Anexo

-..

”B" y lo descrito en el Anexo "A", prevalecerá el Anexo "A". =

Barril =

Unidad de medida de capacidad de los Hidrocarburos Líquidos
Fiscalizados que consiste en cuarenta y dos (42) galones de los
Estados Unidos de América, corregidos a una temperatura de sesenta

grados Fahrenheit (60% F), a presión del nivel del mar, sin agua,

barro u otros sedimentos (BS5W). =========

Btu secsons============================cams====
Unidad térmica británica. Es la unidad de medida de cantidad de calor
que se requiere para aumentar la temperatura en un grado Fahrenheit

(19 F) de una (1) libra de agua, equivalente a 1055.056 joules. ======

ul pausa

NOTO
23190 ESuUgI
SERIEBN*0107000 8200

Se entiende como tal, entre otros los siguientes: incendios,
temblores, terremotos, maremotos, derrumbes, avalanchas, inundaciones,
huracanes, tempestades, explosiones, actos fortuitos imprevisibles,
conflictos bélicos, guerrillas, actos terroristas, sabotaje, conmoción
civil, bloqueos, demoras incontrolables en el transporte, huelgas,
paros, imposibilidad de obtener, no obstante haberlo previsto,
facilidades adecuadas para el transporte de materiales, equipos y

servicios, así como las autorizaciones, aprobaciones, licencias y

permisos a cargo de las autoridades competentes; o cualquier otra
Causa, ya sea similar o distinta de aquellas específicamente
enumeradas aquí, que estén fuera del control razonable y no pudieran
ser previstas o que, habiendo sido previstas, no pudieran ser

evitadas. =s===c====o=sseseecanreooseocooons

1.7 Comité de Supervisión ====amneeccoos=o====ne===

LJ
E Órgano conformado por las Partes, a través del cual PERUPETRO verifica
E

el ¡cumplimiento y la ejecución del Contrato, cuya conformación y

ibuciones están establecidas en la cláusula sétima. ===s===========

no permanente, formado para pronunciarse sobre las

quidos formados por la condensación de los
rados del Gas ¡Natural, debido a cambios en la
presión y tempera pura cuando el Gas Natural de los Reservorios es
producido o cuando ¡proviene de una o más etapas de compresión de Gas
Natural. Permanecen líquidos a la temperatura y presión atmosférica.==
1.10 Condensados Fiscalizados

Condensados producidos en el Área de Contrato y medidos en un Punto de

Fiscalización de la Producción,

1.11 Contratista =====

KEI (PERU 112) PTY LTD., SUCURSAL DEL PERÚ, inscrita en el Registro
Público de HIOEO SR pATOS en el Asiento A 00001 de la Partida N*

12167752 del Libro de Contratistas de Operaciones. =======:

1,12 Contrato =
6008

El presente acuerdo al que han llegado las Partes, en el cual se
estipulan los términos y condiciones ¡que se encuentran contenidos en
este documento y en los anexos que lo integran, comprende los acuerdos
adicionales a/los que lleguen las Partes en virtud de este documento y
las modificaciones que se hagan al mismo conforme a ley. ============
1.13 Desarrollo ===============ccr rr
Ejecución de cualquier actividad apropiada para la Producción de
Hidrocarburos, tal como la perforación, completación y profundización
de pozos, así como el diseño, construcción e instalación de equipos,
tuberías, tanques de almacenamiento y otros medios e instalaciones,
incluyendo la utilización de métodos de Producción artificial y
sistemas de recuperación primaria y mejorada, en el Área de Contrato y
fuera de ella en cuanto resulte necesario. ====semrrr
Incluye la construcción del Sistema de Transporte y Almacenamiento, de
las instalaciones del Punto de Fiscalización de la Producción, del
Ducto Principal y de ser el caso, plantas de destilación primaria
para la manufactura de productos a ser utilizados en las Operaciones o

plantas de procesamiento de Gas Natural. »=============================

1.14 Descubrimiento Comercial =============
Descubrimiento de reservas de Hidrocarburos que en opinión del
Contratista permita su explotación comercial. rs

1.15 Día ======

Período de veinticuatro (24) horas que se inicia a las cero horas

(00:00) y termina a las veinticuatro horas (24:00). =

1.16 Día Útil esco ooo:
Todos los Días de lunes a viernes inclusive, salvo los Días que sean
declarados total o parcialmente no laborables, en la ciudad de Lima,

por la autoridad COMpetente, =====ecosmnnssosoooono

1.17 Dólar 6 US$ =
Unidad monetaria de los Estados Unidos de América. ===================

1.18 Ducto Principal ================00000N============sooocoroos es
Tubería principal que el Contratista podrá construir y operar y que
partiendo del final del Sistema de Transporte y Almacenamiento conduce
los Hidrocarburos producidos del Área de Contrato hasta un ducto
propiedad de terceros, hasta un punto de venta o exportación o hasta
un Punto de Fiscalización de la Producción, sin perjuicio, de ser el
caso, de la aprobación dispuesta en el acápite 2.3, pudiendo

comprender puntos de medición conectados a la tubería, áreas de

NOIFUO GO fivia

MO Laa

fateas

sere BN20107001 8908

almacenamiento y embarque requeridos, tuberías menores, estaciones de

bombeo o compresión, sistema de comunicaciones, carreteras de acceso y

de mantenimiento y cualesquiera otras instalaciones que sean
necesarias y requeridas para el transporte de Hidrocarburos en forma
permanente y oportuna; incluyendo el diseño, construcción,

mantenimiento y equipamiento de todo lo antes mencionado. El acceso

]

3
E abierto para cualquier Ducto Principal será desde el inicio del quinto
Año, contado a partir de la Fecha de Inicio de la Extracción
ES Comercial. se=s=========oeearoooooooooooocooocoooononnnoesseoe====
3 1.19 Exploración ===========sosrpreoooo ooo
E xl Planeamiento, ejecución y evaluación de todo tipo de estudios
3 geológicos, geofísicos, geoquímicos y otros, así como la perforación

de Pozos Exploratorios y demás actividades conexas necesarias para el

descubrimiento de Hidrocarburos, incluyendo la perforación de Pozos

Confirmatorios para la evaluación de los Reservorios descubiertos.-===

Explotación ====

Desarrollo y/o Producción. ===

Fecha de Inicio de la Extracción Comercial ===========================
echa de la primera medición de Hidrocarburos en un Punto de
Fis ización de la Producción; que da lugar al pago de la regalía. ==
Para ekectos de esta definición no se consideran los volúmenes

producidox para pruebas u otros fines que específicamente acuerden las

Fecha Efectiva aoos======ssmee===
Fecha en la. el Contratista deberá dar inicio a las Operaciones,
que será establecida dentro de los sesenta (60) Días a partir de la

Fecha de Suscripción, s=============

1.24 Fiscalización ======== m===========
Acciones que, conforme a los dispositivos legales y normas técnicas,
realiza OSINERGMIN (Organismo Supervisor de la Inversión en Energía y

Minería) sobre las actividades de Exploración y Explotación realizadas

por el Contratista.=======
1.25 Gas Natural ===

Mezcla de Hidrocarburos que a condiciones iniciales de Reservorio se

encuentra en estado gaseoso o en disolución con el Petróleo. Comprende

el Gas Natural Asociado y el Gas Natural No Asociado. ================
1.26 Gas Natural Asociado === o

Gas Natural producido con los Hidrocarburos Líquidos del Reservorio.

1.27 Gas Natural Fiscalizado =========================

RS

Gas Natural producido en el Área de Contrato y medido en un Punto de

Fiscalización de la Producción. ================s======o===mo====o===2..
1.28 Gas Natural No Asociado ====e==o=coroocooosoooooocasnoconoooonano=====
Gas Natural cuya ocurrencia tiene lugar en un Reservorio en el que, a
condiciones iniciales, no hay presencia de Hidrocarburos Líquidos. ===
1.29 Hidrocarburos =<=========5Sccr no oras
Todo compuesto orgánico, gaseoso, líquido o sólido, que consiste
principalmente de carbono e hidrógeno. ==============================2
1.30 Hidrocarburos Fiscalizados =================s===ossscse=s===e=s=========2
Hidrocarburos producidos en el Área de Contrato y medidos en un Punto

de Fiscalización de la Producción. ======sesessemrsar mansos eo=====

1.31 Hidrocarburos Líquidos =========

te

Petróleo, Condensados y en general todos aquellos Hidrocarburos que
bajo condiciones atmosféricas de temperatura y presión, se encuentran

en estado líquido en el lugar de su'medición, incluyendo aquellos

Hidrocarburos que se encuentran en estado líquido a una temperatura

mayor a la temperatura atmosférica. ====

1.32 Hidrocarburos Líquidos Fiscalizados ========================

= =
Hidrocarburos Líguidos producidos en el Área de Contrato y medidos en
un Punto de Fiscalización de la Producción. =====snameseces===========
1.33 Ley N* 2622lo=========coes rr esoo ===
Texto Único Ordenado de la Ley N*% 26221, Ley Orgánica de
Hidrocarburos, aprobado por Decreto Supremo No 042-2005-EM,

ampliatorias, reglamentarias y modificatorias.

1.34 LGN o Líquidos del Gas Natural ==================================»====2
Hidrocarburos líquidos obtenidos del Gas Natural compuestos por
mezclas de etano, propano, butano y otros Hidrocarburos más pesados.

1.35 LGN Fiscalizados o Líquidos del Gas Natural Fiscalizados

Líquidos del Gas Natural medidos en un Punto de Fiscalización de la

Producción. ===========25oose====o====o===ssesosse=oo==o===============

1.36 Mes ======

SERIEBN:0107002 8902

Período contado a partir de cualquier Día de un mes calendario que
termina el Día anterior al mismo Día del mes calendario siguiente o,

en caso de no existir éste, el último Día de dicho mes. =========.

1.37 MPC eemeaa=n

Mil (1000) pies cúbicos estándar (scf). Un (1) scf es el volumen de
gas necesario para llenar un espacio de un (1) pie cúbico a 14.6959
libras por pulgada cuadrada de presión absoluta a una temperatura base
de sesenta grados Fahrenheit (60 %E). eemncanunneesasess==ss===========
1.38 Operaciones ========= == ==
Toda actividad de Exploración y Explotación y todas las demás
actividades materia del Contrato o relacionadas con la ejecución del

MÍSMO. =se=sscsosccrr

1.39 Partes ===========soamsem====== aaa

PERUPETRO y el Contratista.=========================

1.40 PERUPETRO ==

PERUPETRO S.A., es la Empresa Estatal de Derecho Privado del Sector
Energía y Minas, creada por la Ley N* 26221. ses===s==========

1.41 Petróleo ===s================
Hidrocarburos que a condiciones iniciales de presión y temperatura de
Régervorio se encuentra en estado líquido y que mayormente se mantiene
ado líquido en condiciones atmosféricas; no incluye Condensados,

Líquidox de Gas natural o Gas Natural Licuado, =======================

Petróleo Riscalizado ==========

Petróleo p: lucido en el Área de Contrato y medido en un Punto de
Fiscalización de la Produceión. =============eeseesao=ssoeseesso na

drocarburos quidos, que por su densidad y viscosidad requieren
para su Explotadión el empleo de métodos no convencionales y/o que,
para su transporte, requieren procesos de calentamiento u otros
procedimientos, excluyendo la mezcla con Petróleo producido en el
mismo Yacimiento, que dé como resultado Petróleo liviano. ============

1.44 Pozo Confirmatorio ===============

Pozo que se perfora para confirmar las reservas descubiertas o para

delimitar la extensión de un Yacimiento. =====

1.45 Pozo de Desarrollo ===s=sessn==s===os====oo=oocorooooooooocooooscosoonoo
Pozo que se perfora para la Producción de los Hidrocarburos

descubiertos. =essae=====oooecoc sanos S===

1.46 Pozo Exploratorio ====
Sugs

1.48

1.49

1.50

1.51

1.52

Pozo que se perfora con el propósito de descubrir reservas de
Hidrocarburos oO para determinar la estratigrafía de un área en

Exploración. ======================. ===

mamona
Producción ==============o
Todo tipo de actividades en el Área de Contrato o fuera de ella en lo
que resulte necesario, cuya finalidad sea la extracción y manipuleo de
Hidrocarburos del Área de Contrato, y que incluye la operación y
reacondicionamiento de pozos, instalación y operación de equipos,
tuberías, Sistema de Transporte y Almacenamiento, Ducto Principal,
tratamiento y medición de Hidrocarburos y todo tipo de métodos de
recuperación primaria y mejorada. =======s=mmsss

Punto de Fiscalización de la Producción =

Lugar o lugares ubicados por el Contratista en el Área de Contrato, o
ubicados por acuerdo de las Partes fuera de ella, donde se realizan
las mediciones y determinaciones volumétricas, determinaciones del
contenido de agua y sedimentos y otras mediciones, a fin de establecer
el volumen y calidad de los Hidrocarburos Fiscalizados, de acuerdo a

las respectivas normas AGA, API y ASTM. «=

Reservorio <=======sessecsoocoooro nana noo ooo =======
Estrato o estratos bajo la superficie y que forman parte de un
Yacimiento, que estén produciendo o que se haya probado que sean
capaces de producir Hidrocarburos y que tengan un sistema común de

presión en toda su extensión. ======================

Sistema de Transporte y Almacenamiento ============ess=oses=s==========
Conjunto de tuberías, estaciones de bombeo, estaciones de compresión,
tanques de almacenamiento, instalaciones fluviales, sistemas de
entrega, caminos, demás instalaciones y-todo otro medio necesario y
útil para el transporte de los Hidrocarburos producidos en el Área de
Contrato hasta un Punto de Fiscalización de la Producción, hasta el
Ducto Principal o hasta un ducto de terceros incluyendo el diseño,
construcción, mantenimiento y equipamiento de todo lo antes

mencionado. ==============================es=s=ecccrrrrr ns

Subcontratista =

Toda persona natural o jurídica, nacional o extranjera, contratada por

el Contratista para prestar servicios relacionados con las

Operaciones. ============o=========3==S0202222=22======

Supervisión ====== Daroca

serie BN:0107003 8903

Acciones que PERUPETRO realiza para verificar el cumplimiento de las

obligaciones contractuales del Contratista. =

Tributos sessesceesns==s======

Comprende impuestos, contribuciones y tasas, conforme a lo establecido

e

en el Código Tributario, =

1.54 Unidades de Trabajo Exploratorio (UTE) ===================
Son valores numéricos que representan la actividad de exploración que
las partes han acordado y que se indican en los- programas mínimos de
trabajo, que permiten flexibilidad en la ejecución de los compromisos
asumidos. Dichos valores se establecen en'función a la unidad de
trabajo más representativa de cada actividad exploratoria (km2, km, m,

sta:):

-
1.55 Vigencia del Contrato ==============================e ora
Período comprendido entre la Fecha de Suscripción y el vencimiento del
plazo pertinente establecido en el acápite 3.1 del Contrato. ======"==

3
3 1.56 Yacimiento ====+================s============
ZE Superficie debajo de la cual existen uno o más Reservorios que estén

duciendo o que se haya probado, que son capaces de producir

IDUIOS. =====s=searonnoa anos

.- OBJETO DEL CONTRATO ===================0sr====

ji
el numeral 11 de la cláusula preliminar.

2.3 El Contratista ejecutará las Operaciones de acuerdo a los términos que
se estipulan en el Contrato *y las llevará a cabo, directamente o a

través de Subcontratistas. En caso de operaciones de campo fuera del

Área de Contrato se requerirá aprobación de PERUPETRO. ===== =
2.4 PERUPETRO ejerce la Supervisión de acuerdo a ley y de conformidad con

el Contrato. ===mmmmame===:
OSINERGMIN ejecutará las acciones de Fiscalización de acuerdo a ley.
2.5 Los representantes de PERUPETRO realizarán la Supervisión en cualquier
momento, previa notificación, debiendo identificarse y estar
autorizados para tal función por PERUPETRO. El Contratista

proporcionará todas las facilidades, que razonablemente estén a su
£0€8

alcance en sus Operaciones, a fin de que dichos representantes puedan

cumplir su misión, la que será llevada a cabo de modo que no

interfiera con éstas. =

essooooo=o======
Los gastos y costos correspondientes a los representantes de PERUPETRO
serán de cuenta y cargo de PERUPETRO. ==========secaccsccoreaes=e=====
El Contratista proporcionará y será responsable de todos los recursos
técnicos y económico financieros que se requieran para la ejecución de

las Operaciones. ====================!

CLAUSULA TERCERA.- PLAZO, CONDICIONES Y GARANTÍA »=========================

3.1

El plazo para la fase de exploración por Hidrocarburos es de siete (7)
Años, el que se puede extender de acuerdo a ley. Este plazo se cuenta
a partir de la Fecha Efectiva; salvo que de conformidad con lo
establecido en otras estipulaciones del Contrato, varíe dicho plazo. =
El plazo para la fase de explotación de Petróleo, es el que reste
después de terminada la fase de exploración hasta completar el plazo
de treinta (30) Años, contado a partir de la Fecha Efectiva, a menos
que de conformidad con lo establecido en otras estipulaciones del

Contrato, varíe este plazo. =====

ano
El plazo para la fase de explotación de Gas Natural No Asociado y de
Gas Natural No Asociado y Condensados, es el que reste después de
terminada la fase de exploración hasta completar el plazo de cuarenta
(40) Años, contado a partir de la Fecha Efectiva, a menos que de
conformidad con lo establecido en otras estipulaciones del Contrato,

varíe este plazo. ====================09s==============

La fase de exploración se divide en cuatro (4) períodos: =============

[subacápite| Período Duración de:
3.2.1 Primer Dieciocho (18) Meses contados a partir de
Período la Fecha Efectiva.
3.2.2 Segundo Veinticuatro (24) Meses contados a partir
Período de la terminación del plazo señalado en el
subacápite 3.2.1.
3.2.3 Tercer Veinticuatro (24) Meses contados a partir

Período de la terminación del plazo señalado en el
subacápite 3.2.2.

Cuarto Dieciocho (18) Meses contados a partir de

Período la terminación del plazo señalado en el

subacápite 3.2.3.

Durante la fase de exploración el Contratista podrá pasar al siguiente
período siempre que comunique a PERUPETRO con treinta (30) Días de
anticipación al vencimiento de un período en curso, su intención de
continuar con el siguiente período, y en tanto que el Contratista no

haya incurrido en la causal de terminación prevista en el subacápite

E

seri 0107004 38904

LU La terminación por dicha causal dará lugar a la
correspondiente ejecución de la fianza. ==============================
Si durante cualquiera de los períodos indicados en el acápite 3.2, el
Contratista se viera impedido, por razones técnicas o económicas
debidamente sustentadas, de concluir el respectivo programa mínimo de
trabajo, podrá extender dicho período hasta por un máximo de seis (6)
Meses, siempre y cuando haya solicitado la aprobación de PERUPETRO
para dicha extensión con una anticipación no menor de treinta (30)
Días al vencimiento del período en curso, y que las razones que
sustenten la solicitud hayan sido comprobadas y aprobadas por
PERUPETRO. En este caso, el Contratista antes del vencimiento del
período en curso, presentará una nueva fianza o prorrogará la
existente, por el nuevo plazo establecido, conforme a los requisitos
estipulados en el acápite 3.10. En el caso que las extensiones

otorgadas extingan el plazo del último período de la fase de

lexploración y el Contratista decida continuar con los trabajos

exploratorios, las obligaciones de dicho período se cumplirán en una

sión de la fase de exploración a ser acordada por las Partes, de

Luego dellcumplimiento del programa mínimo de trabajo del período en

curso, dent del plazo correspondiente establecido en el acápite 3.2,
le haber heóho uso de la extensión a que se refiere el páRTarO
anberior, de skr el caso, y siempre que el trabajo haya consistido en
la phrforación por lo menos un Pozo Exploratorio, el Contratista
podrá kolicitar la aprobación de PERUPETRO de un plazo extraordinario
de hasta seis (6) meses para reevaluar toda la información y
resultados obtenidos hasta el período en curso, con la finalidad de
realizar un estudio para poder tomar la decisión de pasar al siguiente

período. =======

Las aprobaciones a que se refiere este acápite, serán otorgadas a

criterio de PERUPETRO. ======

La fase de exploración podrá continuar, a elección del Contratista,
después de la Fecha de Inicio de la Extracción Comercial hasta el
vencimiento del plazo de esta fase, que se indica en el acápite 3.1.
En dicho caso, la exoneración de tributos contemplada en el acápite
10.3 regirá hasta el vencimiento de la fase de exploración, mientras

que el método de amortización lineal referido en el acápite 9.6 se
rex

aplicará desde la Fecha de Inicio de la Extracción Comercial, conforme

AS: crearse amá

En caso que el Contratista realice un descubrimiento o descubrimientos
de Hidrocarburos durante cualquier período de la fase de exploración,
que no sea comercial sólo por razones de transporte, podrá solicitar
un período de retención, de hasta cinco (5) Años, por el Yacimiento o

Yacimientos descubiertos, con el propósito de hacer factible el

transporte de la producción. ==========

El derecho de retención estará sujeto, cuando menos, a que concurran
los siguientes requisitos: ==============e a
a) Que el Contratista pueda demostrar a satisfacción de PERUPETRO, que
los volúmenes de Hidrocarburos descubiertos en el Área de Contrato
son insuficientes para justificar económicamente la construcción
del Ducto Principal; ===s=ssnecss=eco======eooeccorera rro

b) Que el conjunto de descubrimientos en áreas contiguas más las del

Contratista, es insuficiente para justificar económicamente la. -

construcción de un ducto principal; y, =========seueume=sss=es===="
c) Que el Contratista demuestre, sobre una base económica, que lo:
Hidrocarburos descubiertos no pueden ser transportados desde el:

Área de Contrato a un lugar para su comercialización, por ningún

medio de transporte. ===sesamscmssa=s========= ia
En caso que el Contratista realice un descubrimiento de Gas Natural No
Asociado o de Gas Natural No Asociado y Condensados durante cualquier
período de la fase de exploración, podrá solicitar un período de
retención, de hasta diez (10) Años, por el Yacimiento o Yacimientos
descubiertos, con el propósito de desarrollar el mercado. ============
En caso que el Contratista realice un descubrimiento de Petróleo y un
descubrimiento de Gas Natural No Asociado o de Gas Natural No Asociado
y Condensados durante cualquier período de la fase de exploración, y
se presenten los casos descritos en los acápites 3.6 y 3.7, el
Contratista podrá solicitar un período de retención para Petróleo y
otro para Gas Natural No Asociado o Gas Natural No Asociado y

Condensados, para los fines indicados en dichos acápites. =

El período de retención, al que se refieren los acápites 3.6 y 3.7,

extiende el plazo del Contrato por un tiempo igual al del período de

retención otorgado por PERUPETRO. = o
El período de retención constará por escrito. Para este efecto, el

Contratista presentará una solicitud a  PERUPETRO, acompañando

MiICmgo
3.10

serieBN:0107005 .8905

documentación de sustento e incluyendo un cronograma de actividades a

realizar. = anses s========
Con el inicio del período de retención termina la fase de exploración.
Con la declaración de Descubrimiento Comercial en dicho período, se

dará inicio a la fase de explotación. ====

El otorgamiento del período de retención a que se refieren los
acápites 3.6 y 3.7 y la duración de los mismos será determinado a
criterio de PERUPETRO, sin que ello afecte o disminuya la obligación
del cumplimiento del programa mínimo de trabajo del período de la fase

de exploración en CUrSo. == === -.

El Contratista deberá garantizar el cumplimiento del programa mínimo
de trabajo de cada uno de los períodos de la fase de exploración, de
acuerdo a lo previsto por los acápites 3.2 y 4.6, mediante fianza
solidaria, sin beneficio de excusión, incondicional, irrevocable y de
realización automática en el Perú, emitida por una entidad del sistema
financiero debidamente calificada y domiciliada en el Perú y aceptada
PERUPETRO. A solicitud de PERUPETRO, el Contratista sustituirá
ier fianza entregada debiendo cumplir con presentar una nueva

fianza dentro del plazo de quince (15) Días Útiles siguientes a la

la fianza para el programa mínimo de trabajo de cada uno
s de la fase de exploración es el que aparece indicado
".C-1* al "C-4", que es el resultado de multiplicar la
equivalencia dólares que, para este efecto se establece en el Anexo
=p“, por el número de Unidades de Trabajo Exploratorio que corresponde
para cada períddo, según el acápite 4.6. ====eeenamnssn===========
Las fianzas se emitirán para cada programa mínimo de trabajo con la
forma indicada en los anexos "C-1" al "C-4", según corresponda. ======
Las fianzas para el programa mínimo de trabajo de cada uno de los
períodos de la fase de exploración según el acápite 4.6, serán
entregadas a PERUPETRO antes del inicio de cada período; en caso
contrario, será de aplicación el subacápite 22.3.3. La fianza

correspondiente al programa mínimo de trabajo del primer período será

entregada en la Fecha de Suscripción. =========================

Las fianzas, en caso de prórroga de los plazos de los períodos de la
fase de exploración, deberán ser sustituidas o prorrogadas por el

Contratista, antes del inicio de la prórroga correspondiente. En caso
cuan.

contrario, quedará sin efecto la aprobación otorgada por PERUPETRO a

la prórroga solicitada por el Contratista. =

eamasenaso=====
La fianza para el programa mínimo de trabajo de cada período de la
fase de exploración, se mantendrá vigente durante un plazo que exceda
en treinta (30) Días Útiles al plazo de duración de dicho período. ==
En caso que alguna de las fianzas que haya entregado el Contratista no
se mantuviera vigente por el plazo establecido, éste deberá cumplir
con entregar una nueva fianza o prorrogar la existente, dentro del
plazo de quince (15) Días Útiles siguientes a la recepción por el
Contratista de la notificación de PERUPETRO. En caso contrario, será
de aplicación el subacápite 22.3.d, ccoo
Cumplida la obligación garantizada por cada fianza,  PERUPETRO
procederá inmediatamente a devolver al fiador, a través del
Contratista, la fianza correspondiente. ==============================
La ejecución de cualquier fianza tendrá el efecto de extinguir la
obligación del Contratista de llevar a cabo el programa mínimo de
trabajo, sin perjuicio de la aplicación de lo dispuesto en el

subacápite 22.3.1. =e=s==ee====s======e==w"

3.11 Interviene KAROON GAS AUSTRALIA LTD., para efectos de otorgar la
garantía corporativa que aparece como el anexo “D”. ==================
La garantía corporativa subsistirá mientras sean exigibles las
obligaciones del Contratista comprendidas en el anexo "D”. Será,de
aplicación el subacápite 22.3.5, si producido algún hecho previsto en
dicho acápite, el Contratista no cumple con sustituirla en un plazo
máximo de quince (15) Días Útiles siguientes a la recepción por el
Contratista de la notificación de PERUPETRO requiriendo la

sustitución. ======== taa aoaaadade

CLAUSULA CUARTA.- EXPLORACIÓN ===

4.1 El Contratista iniciará las actividades de Exploración a partir de la

Fecha Efectiva. =================

4.2 El Contratista podrá hacer suelta de la totalidad del Área de Contrato
sin lugar a sanción alguna, mediante notificación a PERUPETRO con una
anticipación no menor de treinta (30) Días, siempre y cuando haya dado
cumplimiento al programa mínimo de trabajo del período de la fase de
exploración que se encuentre en Curso. s==semamcnrcarm oo
En caso que el Contratista hiciera suelta total del Área de Contrato,
la abandonara o dejara vencer el plazo del período en curso antes de

dar cumplimiento al correspondiente programa mínimo de trabajo, sin

serie 0107006 8906

mediar razones técnicas aprobadas por PERUPETRO, éste ejecutará la

fianza, sin perjuicio de aplicar lo estipulado en el subacápite

22.3.3, ee=sarae=se=====e

El Contratista podrá hacer sueltas parciales del Área de Contrato
mediante notificación a PERUPETRO con una anticipación no menor de
treinta (30) Días, sin lugar a sanción alguna, pero sin que ello
afecte o disminuya su obligación de cumplimiento del programa mínimo
de trabajo del período de la fase de exploración que se encuentre en
QUISO. Seo ooo == ====
Las Partes dejarán constancia mediante acta del Comité de Supervisión
de las áreas de las que haga suelta el Contratista. =====s=============
El Contratista podrá continuar haciendo uso de la superficie de las
áreas de las que haya hecho suelta en las que hubiera construido

instalaciones que tengan relación con las Operaciones. == -

Durante la ejecución del Contrato se efectuarán sueltas de la manera

lente: sanmanans===z

2.

r lo menos el veinte por ciento (20%) del Área de Contrato

3

E

E inal al término del segundo período descrito en el subacápite
bo y por lo menos el treinta por ciento (30%) del Área de
8 Contrato original al término del tercer período descrito en el
3 subacápite 3.2.3. ss=ss=====s=o======SS rre soosooosooa=oo====
b) Al final del cuarto período descrito en el subacápite 3.2.4, el
Contratista deberá haber realizado la suelta de por lo menos el
cincuenta V por ciento (50%) del Área de Contrato original,
incluyendo | para este fin la suelta realizada según lo establecido
en el literal a) anterior, a menos que el Contratista comprometa en
forma expresa actividad exploratoria, conforme a lo establecido en

el literal c) siguiente. —==================

Cc) Al término de la fase de exploración, el Contratista podrá mantener
el Área de Contrato de la que no hubiera hecho suelta, no
comprendida en el literal d) siguiente, para lo cual deberá
comprometerse a perforar un (1) Pozo Exploratorio cada dos (2)
AÑOS. === nano nano

d) En caso que el Contratista decida no continuar realizando el
trabajo exploratorio descrito en el literal c), o en caso de
incumplimiento de dicho compromiso, y sin perjuicio de la
aplicación de las estipulaciones contractuales respectivas,

mantendrá sólo los Yacimientos descubiertos, más una área
a0eg,

4.4

circundante de cinco (5) kilómetros, hasta el límite del Área de

Contrato. =============

Para efecto del acápite 4.2 se ha dividido el Área de Contrato en
parcelas rectangulares, hasta donde ha sido posible, de una extensión
de veinte mil hectáreas (20,000.00 ha) y donde no, con área diferente.

No es necesario que las áreas de las que haga suelta el Contratista

sean contiguas. s==========eeooo == aa=========o==n

Cualquier área de la que haga suelta el Contratista, incluyendo los
Yacimientos que se encuentren dentro de la misma, revertirá al Estado
sir costo alguno para éste ni para PERUPETRO. ===========ss==e=======

El programa mínimo de trabajo para cada uno de los períodos de la fase

de exploración comprende lo siguiente: =em======cnsrn=====

Subacápite Período Actividad
4.6.1 Primer . 40UTEO /
Período + Reprocesar 1,000 km de líneas sísmicas
2D y realizar estudios gyeológicos y
geofísicos.
4.6.2 Segundo *. 300 UTE o
Período la Registro e interpretación de 300 km de
| sísmica 2D.
4.6.3 Tercer + 680 UTE o

Período Perforar un (1) pozo exploratorio a una

profundidad mínima de 4,200 metros

4.6.4 Cuarto * 680 UTE o

Período Perforar un (1) pozo exploratorio a una
profundidad mínima de 4,200 metros.

Para el cumplimiento de las obligaciones descritas en el presente
acápite, se tendrá en cuenta lo siguiente: ===e=s=================e..n
a) En el caso del registro de líneas sísmicas 2D, los kilómetros
correspondientes serán contados desde el punto de disparo inicial
hasta el punto de disparo final de cada línea sísmica. ============
En el caso del registro de líneas sísmicas 3D, los kilómetros

cuadrados serán determinados por el área de superficie cubierta por

el programa ejecutado. ==========
b) Las Unidades de Trabajo Exploratorio a que se refiere el presente

acápite serán cumplidas de conformidad con la tabla de

equivalencias establecida en el Anexo "F". ============= ama===
c) En caso de perforación de Pozos Exploratorios, las Unidades de
Trabajo Exploratorio que serán acreditadas para trabajos futuros,

serán determinadas conforme al Anexo "F", sobre la base de la

SERIE BN*0107007 8907

diferencia entre la profundidad final alcanzada y la profundidad

establecida en el acápite 4.7.

d) Antes del inicio de cada período de la fase de exploración el
Contratista deberá comunicar a PERUPETRO el programa de las
actividades exploratorias planificadas para cumplir con el número
de Unidades de Trabajo Exploratorio comprometidas para dicho
período. El Contratista deberá comunicar a PERUPETRO cualquier
modificación del contenido de dicho programa, antes de su
ejecución, mediante un informe técnico de sustento. ===============

4.7 Los Pozos Exploratorios que se perforen en cumplimiento del programa

mínimo de trabajo a que se refiere el acápite 4.6, se considerarán

perforados y, en consecuencia, la obligación del Contratista cumplida,
cuando se alcance una profundidad vertical (TVD) mínima, medida desde

la mesa rotaria, o doscientos metros dentro de la formación

Cushabatay, lo que ocurra primero. =========s==================

mismo, si durante la perforación de cualquiera de los Pozos

les, de tipo geológico o mecánico, el Contratista podrá

dar por cumplida la obligación de perforación, mediante un

e el Contratista decida efectuar una declaración de
Descubrimiento Comercial, deberá notificar dicha declaración a
PERUPETRO y) presentar dentro de los ciento ochenta (180) Días
posteriores a dicha declaración, un "Plan Inicial de Desarrollo" para
viabilizar la Explotación del descubrimiento de Hidrocarburos, que
deberá incluir, entre otros, lo siguiente: ===========================
a) Características físicas y químicas de los Hidrocarburos

descubiertos y porcentaje de productos asociados e impurezas que

éstos contengan, ===========

b) Perfiles de producción estimados, durante la Vigencia del Contrato

para el o los Yacimientos. =
ac) El número estimado de Pozos de Desarrollo y “su capacidad

rr Rs 2 22

productiva. =============

d) Sistema de Transporte y Almacenamiento y Puntos de Fiscalización de

la Producción proyectados. ==sass==================================

e) Ducto Principal proyectado, de ser el caso. =

£) Medidas de seguridad. —==s=s==============oeesoooo
Y088

4.10

4.13

g) Cronograma tentativo de todas las actividades a ejecutarse. =======
h) Fecha estimada en el que tendrá lugar la Fecha de Inicio de la

Extracción Comercial. =

El "Plan Inicial de Desarrollo" debe incluir las inversiones, gastos y
costos específicos estimados de la Explotación del Descubrimiento
Comercial así como cualquier otra información que el Contratista
considere apropiada. ================= acom oo=== ===.
PERUPETRO deberá indicar al Contratista sus comentarios al "Plan
Inicial de Desarrollo" dentro de los sesenta (60) Días siguientes de
haberlo recibido, ¡pudiendo objetar la Fecha de Inicio de la Extracción
Comercial si la misma no es razonablemente adecuada. En caso de
discrepancia será de aplicación lo dispuesto en el acápite 21.2. =====
Si el Contratista efectúa una declaración de Descubrimiento Comercial,
estará obligado a iniciar el Desarrollo dentro de los ciento ochenta

(180) Días siguientes al vencimiento del plazo de sesenta (60) Días

indicado en el acápite 4.9 del Contrato. ======:

La declaración de Descubrimiento Comercial no implicará la disminución

o suspensión de las obligaciones del programa mínimo de trabajo del.

período en Curso. ==============

El Desarrollo de los Hidrocarburos descubiertos, se realizará de
acuerdo a los programas de trabajo presentados por el Contratista a
PERUPETRO, conforme con lo estipulado en el acápite 5.3. =========umee
Las Partes acuerdan que cuando sea apropiado y necesario se podrá
ajustar, extender o modificar los plazos para la presentación del
"Plan Inicial de Desarrollo" o de los programas anuales de trabajo,
según sea el caso. Para este efecto, el Contratista presentará las

propuestas necesarias a PERUPETRO para que se acuerden tales ajustes,

extensiones o modificaciones. =

El, vencimiento de la fase de exploración, no afectará los términos y
plazos de los procedimientos antes descritos que estuvieran en
ejecución a la fecha de producido dicho vencimiento. =================
En casos excepcionales, que hagan inviable el cumplimiento de las
obligaciones y/o plazos de los períodos de los programas mínimos de
trabajo estipulados en los acápites 4.6 y 3.2 respectivamente, y a
solicitud del Contratista, mediante la presentación de un informe de
sustento, las obligaciones de los períodos del programa mínimo de
trabajo podrán ser sustituidas y los plazos de los mismos prorrogados,

siempre que PERUPETRO acepte y apruebe la solicitud del Contratista.

3

y

Ur BsiisOqs

RIOeIaO e
serIEBN"0107008 8903

En ningún caso, la sustitución modificará el compromiso inicial en

Unidades de Trabajo Exploratorio para la fase de exploración,

disminuyendo obligaciones. ===== Ao ooo o=========
Los cambios aceptados y aprobados por PERUPETRO en aplicación de los
párrafos precedentes darán lugar a la revisión de los montos y plazos
de las fianzas establecidas; por lo que, de ser el caso, las Partes
calcularán los nuevos montos de las fianzas y el Contratista cumplirá
con entregar una nueva fianza o prorrogar la existente, por el nuevo
plazo establecido, conforme a los requisitos estipulados en los
acápites 3.4 y 3.10. Las Unidades de Trabajo Exploratorio también

serán calculadas para la nueva área incorporada. =====================

CLAUSULA QUINTA. - EXPLOTACIÓN =========o maana osos=================02

5.1

La fase de explotación se inicia al Día siguiente de la terminación de
la fase de exploración, siempre y cuando se hubiere producido durante
la fase de exploración una declaración de Descubrimiento Comercial.
embargo, a opción del Contratista, se podrá dar inicio anticipado
fase de explotación y terminará la fase de exploración en la
le Inicio de la Extracción Comercial. En caso de período de
una vez efectuada la declaración de Descubrimiento

Comercial,1se dará inicio a la fase de explotación. ============= --

1 Contratikyta desplegará acciones razonables para que la Fecha de
Inicio de 1 Extracción Comercial tenga lugar en la fecha que se
establezca de tonformidad a los acápites 4.8 y 4.9. ==================
Con una anticipación no menor de sesenta (60) Días a la terminación de
cada año calendario a partir de la presentación del Plan Inicial de
Desarrollo, el Contratista presentará a PERUPETRO, lo siguiente: =====
a) Un programa anual de trabajo y el presupuesto detallado de

ingresos, costos, gastos e inversiones correspondiente al siguiente

año calendario. =======ess=s======esarcassoeooo======== css =====
b) Un programa anual de trabajo y el presupuesto detallado de

ingresos, costos, gastos e inversiones para la Exploración,

tendente a buscar reservas adicionales, de ser el caso. ===========
<c) Un programa de trabajo y su proyección de ingresos, costos, gastos
e inversiones correspondientes para el Desarrollo y/o Producción
para los siguientes cinco (5) años calendario. ====================

El Contratista podrá reajustar o cambiar dichos programas en el

Comité de Supervisión. ===ess=s====e=ssesemamsaas======>
Para ejecutar cada programa de trabajo, el Contratista, utilizará el
equipo y/o métodos que sean necesarios y apropiados para permitir la

evaluación y seguimiento de las Operaciones. =

El Contratista está obligado a la Explotación y recuperación económica
de las reservas de Hidrocarburos del Área de Contrato, de conformidad
con los programas a que se refiere esta cláusula quinta y la llevará a
cabo de acuerdo a los principios técnicos y económicos generalmente
aceptados y en uso por la industria internacional de Hidrocarburos.=== y
El Contratista tiene el derecho a utilizar en sus Operaciones los
Hidrocarburos producidos en el Área de Contrato sin costo alguno, no
siendo por lo tanto considerados para efectos de determinar la
regalía. Dichos Hidrocarburos podrán ser procesados en plantas de
destilación primaria del Contratista para ser utilizados
exclusivamente en las Operaciones. =======================e=srmes=
En caso que la planta de destilación primaria se encuentre fuera del
Área de Contrato, las Partes medirán el volumen de Hidrocarburos a ser
procesados en la planta y el volumen de los productos obtenidos para
ser usados como combustible; la diferencia de dichos volúmenes será
considerada para efectos de la determinación de la regalía. ==========
El Contratista tendrá el derecho de recuperar los Hidrocarburos
líquidos de cualquier Gas Natural que haya producido en el Área de
Contrato y de extraerlos en cualquier etapa de manipuleo de dicho Gas

Natural.

Los líquidos así separados serán considerados como Condensados para
efectos de determinar la regalía del Contratista, salvo que por

razones económicas u operativas no sea posible su recolección y pueda

mezclarse con el Petróleo y fiscalizarse juntos. ====aemsss=s==========
El Gas Natural que no sea utilizado por el Contratista en las
Operaciones de acuerdo al acápite 5.6, podrá ser comercializado,
reinyectado al Reservorio o ambos por el Contratista. En la medida en
que el Gas Natural no sea utilizado, comercializado o reinyectado, el
Contratista podrá quemar el gas, previa aprobación del Ministerio de

Energía y Minas.

Cuando un Yacimiento o Yacimientos comercialmente explotables, se
extiendan en forma continua del Área de Contrato a otra u otras áreas,
el Contratista y los ¡contratistas que tengan estas áreas, deberán
ponerse de acuerdo en la realización de un plan de Explotación

unitario o un plan común de Explotación. De no llegar a un acuerdo, el

yojavo as mus
5.10

5.13

CLAUSULA SEXTA.- PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS =

SERIEBN*0107009 3909

Ministerio de Energía y Minas dispondrá el sometimiento de las
diferencias al comité técnico de conciliación referido en el artículo

32” de la Ley N?% 26221 y su resolución será de obligatorio

cumplimiento, —»============================ aaa
Asimismo, cuando un Yacimiento o Yacimientos comercialmente
explotables, se extiendan en forma continua del Área de Contrato hacia
áreas adyacentes no asignadas a un contratista o que no estén en
proceso de negociación, concurso, licitación o en proceso de selección
de contratista y no exista limitación en cuanto a protección
ambiental, previa aprobación de  PERUPETRO a la solicitud del
Contratista, dichas áreas adyacentes serán incorporadas al Área de

Contrato. =========.

Terminada la perforación de un (1) pozo, el Contratista debe informar
a PERUPETRO la oportunidad en que el pozo será probado, de ser el
caso. La prueba del pozo deberá realizarse dentro de los tres (3)
Méeges siguientes al término de la perforación, salvo que por razones
as, el Contratista requiera un mayor plazo para realizar la
AP...
PERUPETRÁ, podrá en todo momento inspeccionar y probar los equipos e
instrumentks de medición utilizados para medir el volumen y determinar

calidad los Hidrocarburos Fiscalizados.

Log equipos instrumentos de medición serán periódicamente calibrados

conforme las nprmas aplicables. Los representantes de PERUPETRO podrán

estar presentes'en el acto. ===
Ñ

Antes de la Fetha de Inicio de la Extracción Comercial y para la

determinación de los volúmenes y calidad de los Hidrocarburos

Fiscalizados, las Partes acordarán los equipos, métodos y

procedimientos de medición correspondiente. ==========================
Para la producción de Petróleo Pesado en el Área de Contrato, éste se
podrá mezclar con Petróleo liviano producido fuera del Área Contrato.
Dicho Petróleo liviano será medido y fiscalizado por las Partes en un
punto de medición al ingresar al Área de Contrato. ============e0a=====
El volumen de dichos Hidrocarburos producidos fuera del Área de
Contrato será descontado del volumen de Hidrocarburos Fiscalizados en

el Área de Contrato para efectos de la determinación de la regalía a

pagar por el Contratista.

200

6.1

El Contratista mantendrá a PERUPETRO oportuna y permanentemente
informado sobre las Operaciones, proporcionándole toda la información
en la forma prevista en esta cláusula, en la reglamentación que le
resulte aplicable y en los formatos que PERUPETRO establezca.
Asimismo, proporcionará información respecto de otros recursos
naturales o restos arqueológicos que encuentre O descubra en la
ejecución de las Operaciones durante la Vigencia del Contrato. =======
La información técnica, estudios, datos procesados y no procesados,
así cólo resultados que proporcione el Contratista a PERUPETRO de
acuerdo a la presente cláusula, será la de mejor calidad que haya
obtenido el Contratista. Si al' obtener información y resultados se
hubiese utilizado métodos o sistemas que son de su propiedad

exclusiva, no estará obligado a revelar dichos métodos o sistemas

cuando proporcione la información. cra
El Contratista deberá proporcionar una copia de los estudios
geológicos, geofísicos y de reservorios relacionados con el desarrollo
de los Yacimientos, que prepare con la información técnica obtenida
del Área de Contrato. El Contratista proporcionará también cualquier
aclaración que le solicite PERUPETRO en relación con dichos estudios.

El Contratista presentará a PERUPETRO, la información y estudios que
correspondan a las obligaciones del programa mínimo de trabajo antes
de la fecha de vencimiento de cada uno de los períodos de la fase de
exploración estipulados en el acápite 3.2. ===========================
Adicionalmente, dentro de los noventa (90) Días siguientes al
vencimiento de cada período de la fase de exploración, el Contratista
deberá presentar a PERUPETRO, un informe consolidado de evaluación que
incluya, de ser el caso, estudios y/o interpretación de los análisis
geológicos, geofísicos, geoquímicos, petrofísicos y de Reservorios con
relación a las actividades exploratorias realizadas en el período
vencido, incluyendo las del programa mínimo de í trabajo
correspondiente. scr ono ooooooooooooooonoooonrnossses==
El Contratista presentará a  PERUPETRO un "Informe Mensual de
Producción" y un "Informe Mensual de Ingresos y Egresos”. Ambos
informes se presentarán en los formatos que PERUPETRO entregará al

Contratista para tal fin, a más tardar treinta (30) Días después de

cada mes calendario.

Ti

SERIEBN:0107010 8910

El Contratista deberá entregar a  PERUPETRO copia de toda la
información que proporcione al Banco Central de Reserva del Perú, de
acuerdo a la cláusula décimo primera, cuando PERUPETRO lo requiera. ==
Dentro de los treinta (30) Días siguientes al término de cada mes
calendario, el Contratista deberá entregar a PERUPETRO la relación de
los contratos suscritos con sus Subcontratistas en dicho Mes y cuando
así lo solicite, entregarle copia de los contratos que PERUPETRO
Tequiera. esco
PERUPETRO o el Contratista puede revelar la información obtenida de
las Operaciones sin aprobación de la otra Parte, en los siguientes

casos: =

a) A una Afiliada; ======

b) En relación con financiaciones u obtención de seguros, suscribiendo

un compromiso de confidencialidad; =========esereeca na =====
c) En tanto así se requiera por ley, reglamento o resolución de
autoridad competente, incluyendo sin limitación, los reglamentos o
resoluciones de autoridades gubernamentales, organismos

'eguradores o bolsa de valores en la que los valores de dicha

adquirentes oO cesionarios de las Partes Oo de una
ción en el Contrato, conforme sea necesario con relación a

las Operafiones obteniendo un compromiso de confidencialidad.

los casos len que las Partes; acuerden comunicar cierta información
de carácter confidencial o reservada a terceros, deberán dejar expresa

constancia del Icarácter de tal información, a fin de que ésta no sea

divulgada por dichos terceros. =================

PERUPETRO tiene el derecho de publicar o de cualquier otra forma dar a

conocer los datos e informes geológicos, científicos y técnicos

referidos a las áreas de las que el Contratista haya hecho suelta.
En el caso de las áreas en operación, el derecho a que se refiere el
párrafo anterior será ejercido al vencimiento del segundo año de
recibida la información o antes si las Partes así lo acuerdan. =======
El Comité de Supervisión estará integrado de una parte, por tres (3)
miembros del Contratista o sus alternos, y de la otra parte, por tres
(3) miembros de PERUPETRO oO sus alternos. Un representante de

PERUPETRO S.A. presidirá el Comité de Supervisión.

dies

Dicho Comité de Supervisión se instalará y aprobará su correspondiente

reglamento de funcionamiento dentro de los sesenta (60) Días

siguientes a la Fecha de Suscripción. =======s=ssss=s==s===e=es=se===e====

7.2 El Comité de Supervisión tendrá las siguientes atribuciones: =========

a)

b)

c)

a)

£)

7.3 El

El intercambio y discusión entre sus miembros de toda la
información relativa a las Operaciones; =========cecrrrr

Evaluar la ejecución de los programas mínimos de trabajo de

Exploración a que se refiere el acápite 4.6; a=s=s===========
Evaluar los planes y programas de trabajo a que se refieren los
acápites 4.8 y 5.3., así como la ejecución de los mismos; =========
Verificar la ejecución de las Operaciones, para lo cual los

representantes de las Partes acreditados ante el Comité de

Supervisión podrán contar con la asesoría necesaria;

Verificar el cumplimiento de todas las obligaciones relativas a
las Operaciones que se establecen en el Contrato o que las Partes

acuerden por cualquier otro documento; Y, =========================

Par6qs

1us

Las demás atribuciones que se establecen en el Contrato o que las

Partes acuerden. ==============s==osasss==============o=e=o=e========

Comité de Supervisión se reunirá cada vez que lo solicite

cualesquiera de las Partes y con la periodicidad que establezca su” -

reglamento. Se requerirá la asistencia de por lo menos un miembro

representante de cada Parte para que se considere constituido el

Comité de Supervisión. sn

Cada una de las Partes se hará cargo de los gastos que implique

mantener a sus respectivos miembros en el Comité de Supervisión. =====

7.4 En

la eventualidad de producirse y mantenerse en el Comité de

Supervisión una discrepancia entre las Partes, cada una de ellas podrá

solicitar las opiniones técnicas o legales que estime convenientes y

las someterá al Comité de Supervisión en reunión extraordinaria. De no

llegarse a un acuerdo en la reunión extraordinaria, el asunto será

elevado a las gerencias generales de las Partes para su solución. En

caso de subsistir la discrepancia, será de aplicación lo dispuesto en

el acápite 21.2. =
CLAUSULA OCTAVA.- REGALIA Y VALORIZACION ======

8.1 El

Contratista pagará la regalía en efectivo, sobre la base de los

Hidrocarburos Fiscalizados, valorizados en uno o más Puntos de

Fiscalización de la Producción, de conformidad con los acápites 8.3,
serieBn:0107011 8911

8.4 y 8.5. En caso de pérdida de Hidrocarburos será de aplicación lo

estipulado en el acápite 14,2. =osmesnannapososoocosanon

Para los efectos de esta cláusula, los siguientes términos tendrán los
significados qué se indican a continuación: ee=s======================
8.2.1 Costo de Transporte y Almacenamiento: es el costo, expresado en
Dólares por Barril o Dólares por MMBtu, según sea el caso, que
Comprende:

a) La tarifa pagada a terceros o la Tarifa Estimada, expresada en
Dólares por Barril o Dólares por millones de Btu, según sea el
caso, por el transporte y almacenamiento necesario de los
Hidrocarburos Fiscalizados desde un Punto de Fiscalización de
la Producción hasta un punto de venta O exportación,
incluyendo el almacenamiento en ese punto; y, ==============e.

b) Gastos de manipuleo y despacho, así como de embarque que

correspondan, de los Hidrocarburos Fiscalizados hasta la brida

fija de conexión al buque o hasta las instalaciones necesarias

para llevar a cabo la venta. ===============5===

íodo de Valorización: es cada quincena de un mes calendario,
iéndose que la primera quincena es el período comprendido
el primero hasta el decimoquinto Día de dicho mes

Ricardo Fen:

io, y la segunda quincena es el período que falta para

zación de dicho mes calendario. =

do de las Partes, y en tanto las normas legales

Por acue:

correspondientes lo permitan, el Período de Valorización podrá

ser extendido o acortado. ========: a============= =..

8.2.3 Precio de Canasta: es el precio expresado en Dólares por Barril,
que representa el valor FOB puerto de exportación peruano,
determinado de conformidad con el subacápite 8.4.1 para el
Petróleo Fiscalizado, con el  subacápite 8.4.2 para los

Condensados Fiscalizados y con el subacápite 8.4.3 para los

Líquidos del Gas Natural Fiscalizados. = as=========

8.2.4 Precio Realizado: es el precio, expresado en Dólares por MMBtu,
efectivamente pagado o pagadero por un comprador al Contratista
por el Gas Natural Fiscalizado y que debe incluir cualquier otro
concepto que se derive directamente de la venta de Gas Natural
Fiscalizado y del volumen efectivamente entregado de Gas Natural

Fiscalizado.

1X88,

No se tomarán en consideración para el cálculo del Precio

Realizado: ======================

a) Cualquier pago resultante de las conciliaciones de volúmenes

de Gas Natural contenidos en los respectivos contratos de

COMpraventa; Y, ===s===sesessesessso=s============= =a====
b) El Impuesto General a las Ventas, el Impuesto Selectivo al
Consumo, el Impuesto de Promoción Municipal y/o cualquier otro

impuesto al consumo. »================

8.2.5 Tarifa Estimada: es el costo expresado en Dólares por Barril o
Dólares por MMBtu, según sea el caso, correspondiente al
transporte desde un Punto de Fiscalización de la Producción
hasta un punto de venta o exportación o hasta otro ducto de
terceros. Dicho costo deberá tomar en cuenta los conceptos,
metodología y procedimientos referidos en el “Reglamento de
Transporte de Hidrocarburos por Ductos”, sus modificaciones o el

que lo SUSCÍtUuya. =============occ

r

8.2.6 Valor del Petróleo Fiscalizado: es el resultado de multiplicar

el Petróleo Fiscalizado de un Período de Valorización por el
Precio de Canasta del Petróleo Fiscalizado para dicho período,

5
s

E
A
E
E
=
€

precio al cual se le habrá restado el Costo de Transporte y

1 Almacenamiento, de ser el caso. ================se=s==============

8.2.7 Valor de los Condensados Fiscalizados: es el resultado de
multiplicar los Condensados Fiscalizados de un Periodo de
Valorización por el Precio de Canasta de los  Condensados
Fiscalizados para dicho período, precio al cual se le habrá
restado el Costo de pransporte y Almacenamiento, de ser el caso.

8.2.8 Valor de los Líquidos del Gas Natural Fiscalizados: es el
resultado de multiplicar los Líquidos del Gas Natural
Fiscalizados de un Período de Valorización por el Precio de
Canasta de los Líquidos del Gas Natural Fiscalizados para dicho
período, precio al cual se le habrá restado el Costo de
Transporte y Almacenamiento, de ser el caso. sescenssocesnmanos

8.2.9 Valor del Gas Natural Fiscalizado: es el resultado de
multiplicar el Gas Natural Fiscalizado, en términos de su
contenido calórico, en millones de Btu, de un Período de
Valorización por el Precio Realizado para dicho período, precio

al cual se le habrá restado el Costo de Transporte y

Almacenamiento, de ser el caso. =
seRtE BN0107012 8912

El Contratista al momento de efectuar la declaración de Descubrimiento

Comercial de Hidrocarburos optará por la aplicación de una de las dos

metodologías establecidas en los subacápites 8.3.1 y 8.3.2, luego de

lo cual, no podrá efectuar cambio de metodología durante el resto de

la Vigencia del Contrato. ====

8.3.1 Metodología por Escalas de Producción: Conforme a esta

metodología, se establecerá un porcentaje de regalía para los

Hidrocarburos Líquidos Fiscalizados y los Líquidos del Gas

' Natural Fiscalizados, y otro porcentaje de regalía para el Gas
Natural Fiscalizado, por cada Período de Valorización, de

acuerdo a la siguiente tabla: ======

Producción Fiscalizada y Regalía
MBDC en porcentaje (%)
< 5 | 18.00
5 - 100 ' 18.00 - 33.00
>100 33.00

MBDC: Miles de Barriles por día calendario =====

Cuando el promedio total de Hidrocarburos Líquidos Fiscalizados
los Líquidos del Gas Natural Fiscalizados, sea menor o igual a
se aplicará el porcentaje de regalía de 18.00%. Cuando
promedio sea igual o mayor a 100 MBDC se aplicará el
porcentaje de regalía de 33.00%. Cuando dicho promedio esté
MBDC y 100 MBDC se aplicará el porcentaje de regalía
que restlte de aplicar el método de interpolación lineal. ======
La jregalía que el Contratista deberá pagar por los Hidrocarburos
bíquidos | a Y los Líquidos del Gas Natural
Fiscalizados, será el- resultado de aplicar el porcentaje de
regalía obtenido para dichos Hidrocarburos a la suma del Valor
del Petróleo Fiscalizado, el Valor de los Líquidos del Gas
Natural Fiscalizados y el Valor de los Condensados Fiscalizados,

en el Período de Valorización. =

En el caso de Gas Natural Fiscalizado para determinar su
promedio en barriles por día, se utilizará la siguiente
equivalencia: Barriles serán equivalentes al volumen de Gas
Natural Fiscalizado expresado en pies cúbicos estándar divididos

entre el factor cinco mil seiscientos veintiséis (5,626).

La regalía que el Contratista deberá pagar por el Gas Natural

Fiscalizado, será el resultado de aplicar el porcentaje de
regalía obtenido para dicho Hidrocarburo al Valor del Gas
Natural Fiscalizado, en el Período de Valorización, ============
8.3.2 Metodología por Resultado Económico (RRE): Conforme a esta
metodología, el porcentaje de regalía será el resultado de sumar
el porcentaje de la regalía fija de 18.00% mas el porcentaje de

la regalía variable, de acuerdo a lo siguiente: ================

RRE = 18.00 + + RV Ass === ===

ls

Donde: =============

Rv + Regalía Variable %. ==. -

FR 1: Factor R 1 cam soooso==sso=o>=

La Regalía Variable se aplica cuando: FR ,.; > 1.15, y.en el

rango de: =aemes=============205====:
or < Regalía Variable < 20%

Para resultados negativos de RV se considera 0%, para

resultados de RV mayores a 20%, se considera 20% ==============

X 1. Ingresos correspondientes al período anual “anterior al
momento en el cual se hace el cálculo de la Regalía
Variable. Comprenden los conceptos aplicables al Factor R >

Rausoo

LL Ama oo==== -.
Y «1. Egresos correspondientes al período anual anterior al
momento en el cual se hace el cálculo de la Regalía
Variable. Comprenden los conceptos aplicables al Factor R.

La Sra
Factor R ¿,:Es el cociente entre los ingresos y  egresos-
acumulados desde la Fecha de Suscripción hasta el
período t-1, inclusive. invinemememnoiccacionccaiansinanianacintnso
Período ;.,: Período anual anterior al momento en el cual se
hace el cálculo de la Regalía Variable. mmnninnncnnn
Donde: ==========
Ingresos acumulados: =========p=e=================ee=======e==*
Acum [PFP* (PCP-CTAP)] + Acum[PFC* (PCC-CTAC)] +
Acum [PFG* (PRG-CTAG)] + Acum[PFL* (PCL-CTAL)] + Acum[01]

PFP - Producción Fiscalizada de Petróleo. ===============
pc. = Precio de Canasta para Petróleo. ==================
CTAP = Costos de Transporte y Almacenamiento para

Petróleo. ==

PFC—  = Producción Fiscalizada de Condensados. ==
pco = Precio de Canasta para Condensados. =========

CTAC = Costo de Transporte y Almacenamiento para

Condensados. ==ssmms========eo sons =====

= Producción Fiscalizada de Gas Natural. ============

PRG  = Precio Realizado de Gas Natural. ==

CTAG Costo de Transporte y Almacenamiento para Gas
Natural. s=s=============s=2==m===== a=========
PFL  = Producción Fiscalizada de Líquidos del Gas Natural.
PCL = Precio de Canasta para Líquidos del Gas Natural.
CTAL = Costos de Transporte y Almacenamiento para Líquidos
del Gas Natural. ====s==========esemem - --
oI = Otros ingresos. ====. - ===. ===

Egresos acumulados: =n===========w=

SERIEBN:0107013 8913

Acum (Inversión + Gastos + Regalía + Otros Egresos) =

El detalle de los ingresos y egresos así como la oportunidad

del registro de los componentes/ del Factor R;.,, se especifican
en el anexo "E" - Procedimiento Contable. ========sssaeeemam=m=
El cálculo del porcentaje de la Regalía Variable se efectúa dos
veces al año: una en el mes de enero, con información de los
Ingresos y Egresos de enero a diciembre del año calendario
anterior; y otra en el mes de julio, con información de julio
del año calendario anterior a junio del año calendario

corriente.==

8.4 Para los efectos del Contrato, el precio de cada una de las clases de
Hidrocarburos Fiscalizados será expresado en Dólares por Barril o en

Dólares por millón de Btu, según sea el caso y será determinado

LJ conforme se indica a continuación: ===============

8.4.1 Para la determinación del Precio de Canasta del Petróleo

Fiscalizado, se procederá de la siguiente manera; ===========

a) Con una anticipación no menor de noventa (90) Días a la Fecha
de Inicio de la Extracción Comercial de Petróleo las Partes
determinarán la calidad de Petróleo que se va a producir en el

ea de Contrato. ====

Dentro de los treinta (30) Días siguientes a la determinación
a que se refiere el literal anterior, las Partes seleccionarán
sta de Petróleo de hasta un máximo de cuatro (4)
componántes los que deberán cumplir lo siguiente: =========.==.
1. Quel sean de calidad similar al Petróleo que se vaya a
medir en un Punto de Fiscalización de la Producción; ====

2. Que sus cotizaciones aparezcan regularmente en la
publicación “platt's Oilgram Price Report" u otra fuente
reconocida por la industria petrolera y acordada por las
VALLES Y A

3. Que sean competitivos en el mercado o mercados a los
cuales podría venderse el Petróleo que se vaya a medir en

un Punto de Fiscalización de la Producción. =============

c) Una vez determinado ' lo establecido en los literales
precedentes, las Partes suscribirán un "Acuerdo de
Valorización" en el que establecerán los términos y
condiciones adicionales a los que se detallan en este

subacápite y que se requieran para su correcta aplicación. ===
érbe

d)

e)

En el "Acuerdo de Valorización" se definirán los
procedimientos de ajuste que sea necesario establecer por
razón de calidad. Los ajustes por calidad considerarán premios
y/o castigos por mejoramiento y/o degradación de la calidad
del Petróleo Fiscalizado con relación a la calidad de los
tipos de Petróleo que integran la canasta. Asimismo, en el
"Acuerdo de Valorización" se establecerá su vigencia y la
periodicidad con que deberá revisarse los métodos y
procedimientos que se acuerden, de manera que en todo momento
se garantice una determinación realista de los precios del
Petróleo Fiscalizado. Si alguna de las Partes en cualquier
momento considera que la aplicación de los métodos y
procedimientos establecidos en el "Acuerdo de Valorización" no
da como resultado una determinación realista del valor FOB
puerto de exportación peruano del Petróleo Fiscalizado, las
Partes podrán acordar la aplicación de otros métodos É
procedimientos que efectivamente produzcan dicho resultado. ===
Cada seis (6) Meses o antes si alguna de las Partes 1%
solicita, las Partes podrán revisar la canasta establecida.
para la valorización del Petróleo Fiscalizado, a fin de
verificar que sigue cumpliendo con las condiciones antes
enumeradas. Si se verifica que alguna de dichas condiciones ya
no se cumple, las Partes deberán modificar la canasta dentro
de los treinta (30) Días siguientes a la fecha en que se
inició la revisión de la canasta. Si vencido este plazo las
Partes no hubieran acordado una nueva canasta, se procederá de
conformidad con lo estipulado en el subacápite 8.4.5. ========
Si se verifica que la gravedad API (promedio ponderado),
contenido de azufre, u otro elemento que mida la calidad del
Petróleo Fiscalizado hubiera variado significativamente con
relación a la calidad de los componentes que integran la
canasta (promedio aritmético simple), las Partes deberán
modificar la composición de la canasta con el objeto de que la
misma refleje la calidad del Petróleo Fiscalizado. ===========
En la eventualidad que en el futuro el precio de uno o más de
los tipos de Petróleo que integran la canasta fuera cotizado
en moneda distinta a Dólares, dichos precios serán convertidos

a Dólares a las tasas de cambio-vigentes en las fechas de cada

piengo ESUguqun puusqs
SERIEBN*:0107014 8914

una de las referidas cotizaciones. Los tipos de cambio a
utilizarse serán el promedio de las tasas de cambio cotizadas
por el Citibank N.A. de Nueva York, Nueva York. A falta de

esta institución, las Partes acordarán otra que la sustituya

adecuadamente. ===sesmrrarrrrm sos ======
£) El Precio de Canasta que se utilizará para calcular la

valorización del Petróleo Fiscalizado en un Período de

Valorización será determinado de la siguiente manera: ========

1. Se determina el precio promedio de cada uno de los tipos
de Petróleo que integran la canasta, calculando la media
aritmética de sus cotizaciones publicadas en el Período
de Valorización. Sólo se considerarán los Días en los que
todos los componentes que integran la canasta, hayan sido
cotizados. Queda entendido que si en una edición regular
del "Platt's Oilgram Price Report" aparecieran dos o más
cotizaciones para el mismo componente de la canasta, se
utilizará la cotización de fecha más cercana a la fecha
de la publicación ("Prompt Market"); y, =================
Los precios promedio resultantes de acuerdo a lo antes
indicado, para cada uno de los componentes de la canasta,
serán a su vez promediados, para así obtener el Precio de
Canasta correspondiente al valor del Petróleo

iscalizado. ===============

Para lal determinación del Precio de Canasta de los Condensados
Fiscalizados se procederá de acuerdo a lo establecido en el
subacápite 8.4.1, en lo que resulte aplicable. Las Partes podrán
acordar los ajustes necesarios para que el Precio de Canasta
refleje en la mejor forma el valor de los  Condensados
Fiscalizados. ===========9 0 nono o=========
Para la determinación del Precio de Canasta de los Líquidos del
Gas Natural Fiscalizados se procederá de acuerdo a lo
establecido en el subacápite 8.4.1, en lo que resulte aplicable.
Las Partes podrán acordar los ajustes necesarios para que el
Precio de Canasta refleje en la mejor forma el valor de los
Líquidos del Gas Natural Fiscalizados. =========================
El precio del Gas Natural Fiscalizado estará representado por el
Precio Realizado, el mismo que deberá reflejar el precio de

venta en el mercado nacional o en un punto de exportación dentro
CLAUSULA NOVENA - TRIBUTOS

9.1

del territorio nacional, según fuera el caso. El valor mínimo a

aplicar como Precio Realizado, será de 0.60 US$ / MMBtu.

8.4.5 En caso que las Partes no pudieran llegar a cualquiera de los
acuerdos contemplados en este acápite, será de aplicación lo
dispuesto en el acápite 21.2. ==========ocrrrr rr

Sin perjuicio de lo estipulado en el literal d) del numeral 2.5 del

anexo "E", Procedimiento Contable; si en cualquier momento las Partes

establecieran que ha habido un error en el cálculo del factor Ri, y

que de dicho error resultara que debe aplicarse un factor R;., distinto

allaplicado o que debió aplicarse en un momento distinto a aquel en
que se aplicó, se procederá a realizar la correspondiente corrección

con efecto al período en que se incurrió en el error, reajustándose a

partir de ese período el porcentaje de regalía. Todo ajuste producto

de un menor pago de la regalía, devengará intereses a favor de la

Parte afectada desde el momento en que se cometió el error. Las

devoluciones que se haga al Contratista por un mayor pago de la *

regalía serán realizadas con cargo a los saldos que PERUPETRO tenga

que transferir al Tesoro. =

El monto de la regalía se calculará para cada Período de valorización:
El pago respectivo se hará en Dólares a más tardar el segundo Día Útil
después de finalizada la quincena correspondiente, debiendo PERUPETRO'
extender el certificado respectivo a nombre del Contratista conforme a
ley. El volumen de los Hidrocarburos Fiscalizados de cada quincena
estará sustentado por las boletas de fiscalización que PERUPETRO
cumplirá con entregar al Contratista debidamente firmadas en señal de

conformidad. ==mmureacacans mess ====:

Por el Contrato, en el caso que el Contratista no cumpla con pagar a
PERUPETRO, en todo o parte el monto de la regalía dentro del plazo
estipulado en el acápite 8.6, el Contratista pondrá a disposición de
PERUPETRO los Hidrocarburos de su propiedad extraídos del Área de
Contrato, en la cantidad necesaria que cubra el monto adeudado, los
gastos incurridos y los intereses correspondientes según el acápite

19.6. =uasaz

El Contratista está sujeto al régimen tributario común de la República
del Perú, que incluye al régimen tributario común del Impuesto a la
Renta, así como a las normas específicas que al respecto se establece

en la Ley N* 26221, vigentes en la Fecha de Suscripción. ==

SERIEBN20107015 8915

El Estado, a través del Ministerio de Economía y Finanzas, garantiza

al Contratista, el beneficio de estabilidad tributaria durante la

Vigencia del Contrato, por lo cual quedará sujeto, únicamente, al
régimen tributario vigente a la Fecha de Suscripción, de acuerdo a lo
establecido en el ¡Reglamento de la Garantía de la Estabilidad
Tributaria y de las Normas Tributarias de la Ley N* 26221, Ley
Orgánica de Hidrocarburos”, aprobado por Decreto Supremo No. 32-95-EF,
en la "Ley que regula los Contratos de Estabilidad con el Estado al
amparo de las Leyes Sectoriales - Ley N* 27343" en lo que pda
y en la "Ley de Actualización en Hidrocarburos - Ley N% 27377". ====.==
9.2 La exportación de Hidrocarburos provenientes del Área de Contrato que
realice el Contratista está exenta de todo Tributo, incluyendo
aquellos que requieren mención expresa. =============================

El pago por “concepto de canon, sobrecanon y participación en la renta

rá de cargo de PERUPETRO. =s================s=seosoo=oesoososess=ano

ini Barreda

Notario de Lima

idad con lo dispuesto por el artículo 87* del Código

pom lo tant: la determinación de la base imponible de los Tributos

Ricardo Fena:

que span de a suyo, así como el monto de dichos Tributos y el pago
de los aiamca, se efectuará de acuerdo a ley. ================assm====
9.6 Se precisa que el Contratista utilizará el método de amortización
lineal en un período de cinco (5) ejercicios anuales, contados a

partir del ejercicio al que corresponda la Fecha de Inicio de la

Extracción Comercial.
La referida amortización lineal se aplicará a todos los gastos de
Exploración y Desarrollo y a todas las inversiones que realice el

Contratista desde la Fecha de Suscripción del Contrato hasta la Fecha

de Inicio de la Extracción Comercial. ====================. ===
Queda estipulado que el plazo de amortización antes referido será
extendido, sin exceder en ningún caso el plazo del Contrato, si por
razones de precios o E cualquier otro factor acordado por las Partes
y luego de aplicar la amortización lineal a que se refiere el párrafo
anterior, los estados financieros del Contratista arrojase un

resultado negativo o una pérdida fiscal, que a criterio del
2188

Contratista se proyecte que no va a poder ser compensada para efectos
fiscales de acuerdo a las normas tributarias vigentes. La extensión
del plazo de amortización será puesta en conocimiento previo de la

Superintendencia Nacional de Administración Tributaria. =====ese=esona

CLAUSULA DECIMA - DERECHOS ADUANEROS ============== 5020020

10.1

10.2

10.3

10.4

10.5

El Contratista está autorizado a importar en forma definitiva o
temporal, de conformidad con los dispositivos legales vigentes,
cualquier bien necesario para la económica y eficiente ejecución de

las Operaciones. ====

El Contratista podrá importar temporalmente, por el periodo de dos (2)
Años, bienes destinados a sus actividades con suspensión de los
Tributos a la importación, incluyendo aquellos que requieren mención
expresa; y, en caso de requerirse prórroga, la solicitará a PERUPETRO
por períodos de un (1) Año hasta por dos (2) veces; quien gestionará
ante la Dirección General de Hidrocarburos la Resolución Directoral
correspondiente. Con la documentación señalada, la Superintendencia

Nacional de Administración Tributaria autorizará la prórroga del

régimen de importación temporal. ======= e
El procedimiento, los requisitos y garantías necesarias para la
aplicación del régimen de importación temporal, se sujetarán a las
normas contenidas en la Ley General de Aduanas y sus normas
modificatorias y reglamentarias. ========0esss========================
La importación de bienes e insumos requeridos por el Contratista en la
fase de exploración, para las actividades de Exploración, se encuentra
exonerada de todo Tributo, incluyendo aquellos que requieren mención
expresa, siempre y cuando se encuentren contenidos en la lista de
bienes sujetos al beneficio, de acuerdo a lo establecido en el
artículo 56" de la Ley N* 26221. El beneficio se aplicará por el

plazo que dure dicha fase. ======

auna ===

Los Tributos que gravan la importación de bienes e insumos requeridos
por el Contratista para las actividades de Explotación y para las

actividades de Exploración en la fase de explotación, serán de cargo y

costo del importador.

PERUPETRO podrá inspeccionar los bienes importados en forma definitiva
o temporal bajo esta cláusula, para las actividades de Exploración de
la fase de exploración, para verificar si dichos bienes han sido

importados exclusivamente para las Operaciones. ===s==semacanar

.
3

o
y
pa

sereBN:0107016 8916

Pp.
ES El Contratista deberá informar periódicamente a PERUPETRO sobre los

ÉS
bienes e insumos que hayan sido exonerados de Tributos, de acuerdo a

lo dispuesto en el artículo 56* de la Ley N% 26221. s===============

El Contratista no podrá reexportar ni disponer para otros fines los
bienes e insumos señalados en el párrafo anterior, sin autorización de
PERUPETRO. Obtenida la autorización, el Contratista deberá aplicar los
Tributos que correspondan, conforme a lo dispuesto en el artículo 57”

de la Ley N* 26221. eme ooo nes

CLAUSULA DECIMO PRIMERA.- DERECHOS FINANCIEROS ==e===s======================

11.1 Garantía del Estado = o
Interviene en el Contrato el Banco Central de Reserva del Perú, de
conformidad con lo dispuesto en la Ley N” 26221 y por el Decreto
Legislativo N* 668, para otorgar por el Estado al Contratista las

garantías que se indica en la presente cláusula, de acuerdo al régimen

legal vigente en la Fecha de Suscripción. =========================.

garantías que se otorga en la presente cláusula son de alcance

re

Jn para el caso de una eventual cesión, con sujeción a la Ley de

Hidrocarburos y al presente Contrato. =es=essosso============o==eeoomm

ario ==========s=scrrr rr

ndirí Bal

Notario dí

ntral de Reserva del Perú, en representación del Estado y
en cumplimiánto de las disposiciones legales vigentes a la Fecha de

Suscripción, yarantiza que el Contratista gozará del régimen cambiario

Ricardo Fena

en vigor en Va Fecha de Suscripción y, en consecuencia, que el

Contratista t rá el derecho a la disponibilidad, libre tenencia,
uso y disposición interna y externa de moneda extranjera, así como la
libre convertibilidad de moneda nacional a moneda extranjera en el

mercado cambiario de oferta y demanda, en los términos y condiciones

que se indica en la presente cláusula. serra ===
En ese sentido, el Banco Central de Reserva del Perú, en
representación del Estado, garantiza al Contratista de acuerdo al
régimen legal vigente en la Fecha de Suscripción: ====================
a) Libre disposición por el Contratista de hasta el ciento por ciento

(100%) de las divisas generadas por sus exportaciones de los

Hidrocarburos Fiscalizados, las que podrá disponer directamente en

sus cuentas bancarias, en el país o en el exterior. ===============
b) Libre disposición y derecho a convertir libremente a divisas hasta
el ciento por ciento (100%) de la moneda nacional resultante de sus

ventas de Hidrocarburos Fiscalizados al mercado nacional y derecho
DAME

a depositar directamente en sus cuentas bancarias, en el país o en
el exterior, tanto las divisas como la moneda nacional. ===========
c) Derecho a mantener, controlar y operar cuentas bancarias en
cualquier moneda, tanto en'el país como en el exterior, tener el
control y libre uso de tales cuentas y a mantener y disponer

libremente en el exterior de tales fondos de dichas cuentas sin

restricción alguna. ====== aasnooosnoseos=====
d) Sin perjuicio de todo lo anterior, el derecho del Contratista a
disponer libremente, distribuir, remesar o retener en el exterior,
sin restricción alguna, sus utilidades netas anuales, determinadas

con arreglo a ley. ===s==a============9sSS========orrrr o

11.3 Disponibilidad y Conversión a Divisas = a eta tata]
Queda convenido que el Contratista acudirá a las entidades del sistema
financiero establecidas en el país para acceder a la conversión a
divisas, a que se refiere el literal b) del acápite 11.2. ============
En caso de que la disponibilidad de divisas a que se refiere el
párrafo anterior no pueda ser atendida total o parcialmente por las
entidades antes mencionadas, el Banco Central de Reserva del Perú

garantiza que proporcionará las divisas necesarias. ==

Para el/ fin indicado, el Contratista deberá dirigirse por escrito al
Banco Central, remitiéndole fotocopia de comunicaciones recibidas de
no menos de tres (3) entidades del sistema financiero, en las que se
le informe la imposibilidad de atender, en todo o en parte, sus 2

requerimientos de divisas. =================

Las comunicaciones de las entidades del sistema financiero serán
válidas por los dos Días Útiles ulteriores a la fecha de su emisión.

Antes de las lla.m. del Día Útil siguiente al de la presentación de
los documentos precedentemente indicados, el Banco Central comunicará
al Contratista el tipo de cambio que utilizará para la conversión
demandada, el que regirá siempre que el Contratista haga entrega el
mismo día del contravalor en moneda nacional. ====sss=s=================
Si, por cualquier circunstancia, la entrega del contravalor no fuese
hecha por el Contratista en la oportunidad indicada,¡ el Banco Central
de Reserva del Perú, le comunicará al Día Útil siguiente, con la misma
limitación horaria, el tipo de cambio que regirá para la conversión,
de efectuársela ese mismo día. =======ssemma=s=========================
Sin perjuicio de lo anterior, en caso de que el Banco Central de

Reserva del Perú comprobara, oportunamente, que dicha disponibilidad
11.4

serte BN 0107017 8917

no puede ser atendida total o parcialmente por las entidades antes
mencionadas, notificará al Contratista para que acuda al Banco Central
de Reserva del Perú con la moneda nacional correspondiente para dar
cumplimiento a la conversión a divisas. ==ensmesssasescessosconsas====
Modificaciones al Régimen Cambiario ===s==asesccecsenanaracanamsss======
El Banco Central de Reserva del Perú, en representación del Estado,
garantiza que el régimen contenido en esta cláusula continuará siendo
de aplicación para el Contratista, durante la Vigencia del Contrato.

En caso de que por cualquier circunstancia el tipo de cambio no fuera

determinado por la oferta y demanda, el tipo de cambio aplicable al

Contratista será:=====
a) Si se estableciera un tipo de cambio oficial único, de igual valor
para todas las operaciones en moneda extranjera o vinculadas. a

ésta, a partir de su fecha de vigencia éste será el utilizado bajo

el Contrato. ======== === ===

De establecerse un régimen de tipos de cambio diferenciados,

ltiples o si se diera diferentes valores a un tipo de cambio

endrá derecho a acogerse total o parcialmente, cuando
resulte pertinente, a nuevos dispositivos legales de cambio o -normas
cambiarias que sel emitan durante la Vigencia del Contrato, incluyendo
aquéllos que traten aspectos cambiarios no contemplados en la presente
cláusula, siempre que tengan un carácter general o sean de aplicación
a la actividad de Hidrocarburos. El acogimiento a los nuevos
dispositivos o normas antes indicados no afectará la vigencia de las
garantías a que se refiere la presente cláusula, ni el ejercicio de
aquellas garantías que se refieran a aspectos distintos a los

contemplados en los nuevos dispositivos o normas a los que se hubiere

acogido el Contratista. ===========sen==========
Queda expresamente convenido que el Contratista podrá, en cualquier
momento, retomar las garantías que escogió no utilizar
transitoriamente y que retomar tales garantías no crea derechos ni
obligaciones para el Contratista respecto del período en que se acogió

a los nuevos dispositivos o normas antes señalados. ====u====

$182

11.6

Asimismo, se precisa que retomar tales garantías, en nada afecta a
éstas o a las demás garantías, ni crea derechos u obligaciones

adicionales para el Contratista. =============

El acogimiento por el Contratista a los nuevos dispositivos legales de
cambio o! normas cambiarias, así como su decisión de retomar las
garantías que escogió mo utilizar transitoriamente, deberán ser
comunicadas por escrito al Banco Central de Reserva del Perú y a

PERUPETRO. ==================e===

nono
Lo establecido en este acápite es sin perjuicio de lo dispuesto en el
primer párrafo del acápite 11.4. =========sseccaomamssseso=senssm>s
Información Económica s=ss=ss===s======oscomnnssssosssessoses=s="
El Contratista remitirá información mensual al Banco Central de
Reserva del Perú relativa a su actividad económica, de conformidad
con el artículo 74 de la Ley Orgánica del Banco, aprobada por Decreto

O

CLAUSULA DECIMA SEGUNDA.- TRABAJADORES =5============e=e=eeanerassasess==s

12.1

12.2

Las Partes convienen que al término del quinto Año contado a partir de
la Fecha de Inicio de la Extracción Comercial, el Contratista habrá
sustituido a todo su personal extranjero por personal peruano de
equivalentes calificaciones profesionales. Se exceptúa de lo anterior
a personal extranjero para cargos gerenciales y al que sea necesario
para la realización de trabajos técnicamente especializados, en
relación con las Operaciones. El Contratista conviene en capacitar y
entrenar al personal peruano en la realización de trabajos
técnicamente especializados a fin que personal peruano pueda sustituir

progresivamente al personal extranjero en la realización de dichos

trabajos. =============== SES 2
Al inicio de las Operaciones y al vencimiento de cada año calendario,
el Contratista entregará a PERUPETRO un cuadro estadístico del

personal a su servicio para las Operaciones, de acuerdo al formato que

PERUPETRO entregue al Contratista. ================

CLAUSULA DECIMA TERCERA.- PROTECCION AMBIENTAL Y RELACIONES COMUNITARIAS ==

13.1

El Contratista se obliga a cumplir las disposiciones del "Reglamento
para la Protección Ambiental en las Actividades de Hidrocarburos"
aprobado por Decreto Supremo N* 015-2006-EM y modificatorias, la Ley
N% 28611, Ley General del Ambiente y modificatorias, así como las

demás disposiciones ambientales vigentes en lo que sea aplicable. ====

serte BN0107018 3913

El Contratista conducirá las Operaciones ceñido a los lineamientos del

desarrollo sostenible, de la conservación y protección del ambiente de

acuerdo a las leyes y reglamentos de protección ambiental, sobre
comunidades nativas y campesinas, y a los convenios internacionales
ratificados por el Estado Peruano. Asimismo, deberá respetar la
cultura, usos, costumbres, principios y valores de las comunidades,
manteniendo una adecuada armonía con el Estado Peruano y la sociedad
Civil. eses
13.3 El Contratista utilizará las mejores técnicas disponibles en las
prácticas de la industria internacional, con observancia de las Leyes
y regulaciones ambientales, sobre la prevención y control de la
contaminación ambiental aplicables a las Operaciones; asimismo
conducirá las Operaciones conforme a las regulaciones vigentes sobre
preservación de la diversidad biológica, de los recursos naturales y

la preservación de la seguridad y salud de la población y de su

cesión o asociación con terceros, el cesionario o el

jeneren como consecuencia de las Operaciones, debiendo
efectuar la remédiación de los mismos. ==================sseem.e====

CLAUSULA DECIMA CUARTA - CONSERVACION DE LOS HIDROCARBUROS Y PREVENCION
Ñ

! Á
CONTRA PERDIDAS ===================

L===

14.1 El Contratista debe adoptar toda medida razonable para prevenir la
pérdida o desperdicio de los Hidrocarburos en la superficie o en el

subsuelo de cualquier forma, durante las actividades de Exploración y

Explotación. ========= CONS nooo =======
14.2 En caso de derrames de Hidrocarburos en la superficie, en el Área de
Contrato o fuera de ella, que deban ser informados de acuerdo a las
normas legales vigentes, el Contratista deberá comunicar
inmediatamente este hecho a PERUPETRO, indicándole el volumen estimado
del derrame y las acciones tomadas para subsanar las causas del mismo.

PERUPETRO tiene el derecho de verificar el volumen del derrame y

analizar sus causas. ==

En caso de pérdidas en la superficie, en el Área de Contrato o fuera

de ella, antes del Punto de Fiscalización de la Producción, debido a
2488

negligencia grave o conducta dolosa del Contratista, el volumen
perdido será valorizado de acuerdo con la cláusula octava e incluido
en el cálculo de la regalía, sin perjuicio de lo estipulado en el
acápite 13.1. =9s============
En caso de pérdidas antes del Punto de Fiscalización de la Producción
en situaciones distintas a las descritas en el párrafo anterior y que
)h den origen a una compensación al Contratista por parte de terceros, el
monto de la compensación recibida por los Hidrocarburos perdidos,
multiplicado por el factor que resulte de dividir el monto de la
regalía pagada por los Hidrocarburos Fiscalizados en el Punto de
Fiscalización de la Producción al que correspondan los Hidrocarburos
perdidos en la “Quincena” en que ocurrió la pérdida, entre el valor de
tales Hidrocarburos Fiscalizados, determinado de acuerdo al acápite
8.2 en la misma quincena, será el monto que el Contratista deberá

pagar por concepto de regalía por los Hidrocarburos perdidos, a más

2
ú
E
te

tardar al segundo Día útil de recibida dicha compensación, sin

ma

perjuicio de lo estipulado en el acápite 13.1. =========== -
CLAUSULA DECIMA QUINTA.- CAPACITACION Y TRANSFERENCIA DE TECNOLOGIA ======"
15.1 En cumplimiento de lo establecido por el artículo 29” de la Ley N*

26221, el Contratista se obliga a poner a disposición de PERUPETRO, en

cada año calendario durante la Vigencia del Contrato, la siguiente

SsUMa: === AREA E
Literal
a) Hasta el año calendario en que tenga lugar la

Fecha de Inicio de la Extracción Comercial.

b) A partir del año calendario siguiente al de la
Fecha de Inicio de la Extracción Comercial.

Barriles por Día |

De 0 a 30,000 80,000.0|
De 30,001 a 50,000 120,000.0|
De 50,001 a más 180,000.0|

El primer pago se efectuará en la Fecha de Suscripción en un monto que
se determinará multiplicando el aporte anual correspondiente al
literal a), por la fracción que resulte de dividir el número de Días

que falten para completar el año calendario en curso entre trescientos

sesenta y Cinco (365). =====ee=armme========es oem nmanaso====
El aporte anual de capacitación en caso del literal b), será el que
corresponda al tramo en que se encuentre la producción diaria promedio

de los Hidrocarburos Fiscalizados en el año calendario anterior, la
serie BNr0107019 38919

cual se obtendrá dividiendo el volumen total de los Hidrocarburos

Fiscalizados en dicho Año entre el correspondiente número de Días, ===

Para determinar los Barriles / Día en caso de producción de Gas
Natural Fiscalizado, se utilizará la siguiente equivalencia: Barriles
serán equivalentes al volumen de Gas Natural expresado en pies cúbicos
estándar divididos entre el factor cinco mil seiscientos veintiséis

(5,626). =====:

Los pagos a que se refiere el presente acápite, excepto el primer
pago, serán efectuados durante el ¡Mes de enero de cada año calendario.
Los pagos podrán hacerse mediante transferencia bancaria siguiendo las
instrucciones que PERUPETRO proporcionará para estos efectos, ========
15.2 El Contratista cumplirá con las obligaciones establecidas en el
acápite 15.1 depositando el aporte en la cuenta que PERUPETRO le

señale. =========

PERUPETRO entregará al Contratista una comunicación manifestando la

conformidad del pago, dentro de los cinco (5) Días Útiles de haber

O ri EAN RT TEEA

E tanto en el país como en el extranjero, serán puestos en
e conocimiépto de PERUPETRO. ========================================.os
Y 15.4 Contratista se compromete, durante la fase de explotación y de ser
g dukante la fase de exploración, a tener un programa para
estudiantes universitarios a fin que realicen prácticas con el objeto
que éstos puedan, de acuerdo con los requerimientos de la universidad
de donde provengan, complementar su formación académica, todo ello de
acuerdo a la legislación vigente en la República del Perú, sin que

esto genere dependencia laboral alguna. Asimismo, el Contratista

pondrá dicho programa en conocimiento de PERUPETRO. =<==s========
CLAUSULA DECIMA SEXTA - CESION Y ASOCIACION =socaccoscsoraseams============
16.1En caso que el Contratista llegue a un acuerdo para ceder su posición
contractual o asociarse con un tercero en el Contrato, procederá a
notificar a PERUPETRO respecto de dicho acuerdo. A la notificación
deberá acompañarse la solicitud de calificación del cesionario o del
tercero, correspondiéndole a estos últimos cumplir con adjuntar la

información complementaria que resulte necesaria para su calificación

como empresa petrolera, conforme a ley.
Bles

Si PERUPETRO otorga la calificación solicitada, la cesión o asociación
se llevará a cabo mediante la modificación del Contrato, conforme a
ley. sees os
16.2 El Contratista, previa notificación a PERUPETRO, podrá ceder su
posición contractual o asociarse a una Afiliada, conforme a ley.======
16.3 El cesionario o el tercero otorgará todas las garantías y asumirá

todos los derechos, responsabilidades y obligaciones derivadas del

Contrato. ==

CLAUSULA DECIMA SETIMA - CASO FORTUITO O FUERZA MAYOR ===================

17.1Ninguna de las Partes es imputable por la inejecución de una
obligación o su cumplimiento parcial, tardío o defectuoso, durante el
término en que dicha Parte obligada se vea afectada por causa de Caso

Fortuito o Fuerza Mayor y siempre que acredite que tal causa impide su

debido cumplimiento. ==e==s=========:

17.2 La Parte afectada por el Caso Fortuito o Fuerza Mayor notificará por
escrito dentro de los cinto (5) Días siguientes de producida la causal
a la otra Parte respecto de tal evento y acreditará la forma en que
afecta la ejecución de la correspondiente obligación. La otra Parte
responderá por escrito aceptando o no la causal dentro de los quince
(15) Días siguientes de recibida la notificación antes mencionada. La

no respuesta de la Parte notificada en el plazo señalado se entenderá

como aceptación de la causal invocada. cr
En el caso de ejecución parcial, tardía o defectuosa de la obligación
afectada por Caso Fortuito o Fuerza Mayor, la Parte obligada a su
cumplimiento hará sus mejores esfuerzos para ejecutarla con arreglo a
la común intención de las Partes expresada en el Contrato, debiendo
las Partes continuar con la ejecución de las obligaciones
contractuales no afectadas en cualquier forma por dicha causa.========
La Parte afectada por la causa de Caso Fortuito o Fuerza Mayor deberá
reiniciar el cumplimiento de las obligaciones y condiciones
contractuales dentro de un período de tiempo razonable, luego que
dicha causa o causas hubieran desaparecido, para lo cual deberá dar

aviso a la otra Parte dentro de los cinco (5) Días siguientes de

desaparecida la causa. La Parte no afectada colaborará con la Parte

afectada en este esfuerzo. = cr o >>

En los casos; de huelga, paro u otros similares, una de las Partes no

podrá imponer a la otra una solución contraria a su voluntad. ========

E

17.5

serte BN:0107020 8920

El lapso durante el cual los efectos de la causa de Caso Fortuito o
Fuerza Mayor afecten el cumplimiento de las obligaciones
contractuales, será agregado al plazo previsto para el cumplimiento de
dichas obligaciones, y si fuera el caso, al de la fase correspondiente
del Contrato y al plazo de Vigencia del Contrato. ====saseess=ossn=oss
Si la causa de Caso Fortuito o Fuerza Mayor afectara la ejecución de
alguno de los programas mínimos de trabajo a que se refiere el acápite
4.6, la fianza que garantice dicho programa se mantendrá vigente y sin
ser ejecutada durante el lapso en que tal causa afecte la indicada
ejecución o durante el lapso en que PERUPETRO no se pronuncie sobre la
causal invocada por el Contratista y, si se hubiera producido alguna
discrepancia respecto a la existencia de tal causal, mientras no se
resuelva la discrepancia. Con tal fin el Contratista deberá prorrogar
o sustituir dicha fianza, según sea necesario. ===============2=======
Asimismo, en tanto PERUPETRO no se pronuncie sobre la causal invocada
por el Contratista o mientras no se resuelva la discrepancia que
diere haberse producido sobre su existencia, quedará en suspenso el

to del plazo para la ejecución del programa mínimo de trabajo

Caso Foxtuito o Fuerza Mayor invocada por el Contratista, Éste

'UPETRO hará los esfuerzos necesarios para obtener la ayuda y
cooperación las, autoridades correspondientes del Gobierno a fin que
se tomen las Medicas necesarias para asegurar una implementación y
operación continuada y segura de las actividades previstas bajo el

Contrato, =======s=ocosememmse=====:

Se conviene que cuando cualquiera de las Partes, a su solo
criterio, considere que su personal o el de sus subcontratistas no
puedan actuar dentro del Área de Contrato con la seguridad necesaria
en cuanto a su integridad física, la invocación de esta situación como

causa de Caso Fortuito o Fuerza Mayor no será discutida por la otra

Parte. senmmnanmam=s==== na

En caso que el Contratista se vea afectado por causa de Caso Fortuito
o Fuerza Mayor que le impida completar la ejecución del programa
mínimo de trabajo del período en curso, vencido el término de doce
(12) Meses consecutivos contados a partir del momento en que aquella

se produjo, el Contratista podrá resolver el Contrato, para lo cual
IRE

deberá comunicar su decisión a PERUPETRO con una anticipación no menor
de treinta (30) Días a la fecha en la cual hará suelta del Área de

Contrato.

17.6 Las disposiciones de esta cláusula décimo sétima no son aplicables a
obligaciones de pago de sumas de dinero. =============================

CLAUSULA DECIMA OCTAVA - CONTABILIDAD ======ass=s===========================

18.1 El Contratista deberá llevar su contabilidad, de acuerdo con los
principios y las prácticas contables establecidas y aceptadas en el
Perú. Asimismo, deberá llevar y mantener todos los libros, registros
detallados y documentación' que sean necesarios para contabilizar y
controlar las actividades que realiza en el país y en el extranjero
con relación al objeto del Contrato, así como para la adecuada
sustentación de sus ingresos, inversiones, costos, gastos y Tributos
incurridos en cada ejercicio. Por otro lado, dentro de los ciento y
veinte (120) Días contados a partir de la Fecha de Suscripción, el $
Contratista proporcionará a PERUPETRO una copia en idioma cagrellang pa

del “Manual de Procedimientos Contables” que haya decidido proponer >
“A

para registrar sus operaciones. ======
El "Manual de Procedimientos Contables" deberá contener entre otros;

]

lo siguiente: =================o=cesccmmmnsoooooooonno=======> 2

a) Idioma y moneda en que se llevarán los registros contables; ======= o
b) Principios y prácticas contables aplicables; AA
<c) Estructura y Plan de Cuentas, de conformidad con los requerimientos
de la Comisión Nacional Supervisora de Empresas y Valores
(CONASEV) ¡ee
d) Mecanismos de identificación de las cuentas correspondientes al
Contrato y otros contratos por Hidrocarburos, a las actividades

relacionadas y a las otras actividades;

e) Mecanismos de imputación de los ingresos, inversiones, costos y
gastos comunes, al Contrato, a otros contratos por Hidrocarburos, a
las actividades relacionadas y a las otras actividades; y, ========

£) Determinación de las cuentas de ingresos y egresos y de los
registros detallados para efectos del cálculo del factor R;.., así
como el detalle de los procedimientos descritos en el anexo "E" del

Contrato, de ser el caso. =========ss=censsn=s=====

18.2 De haberse incluido en el "Manual de Procedimientos Contables” lo
descrito en el literal f) precedente, PERUPETRO, en un lapso no mayor

de treinta (30) Días de haberlo recibido comunicará al Contratista su
SERIEBN:0107021 8921

aprobación respecto del procedimiento contable del factor R;., a que se

contrae dicho literal o, en su defecto, las sugerencias que considere

para mejorar y/o ampliar dicho procedimiento. De no haber un
pronunciamiento por parte de PERUPETRO dentro del plazo mencionado, el
procedimiento a que se refiere el literal f) del acápite 18.1 será

considerado como aprobado para todos sus efectos. ==

Dentro del mismo término de treinta (30) Días de recibido el "Manual
de Procedimientos Contables", PERUPETRO podrá formular sugerencias y/u
observaciones para mejorar, ampliar o eliminar alguno o algunos de los
otros procedimientos contables propuestos en dicho manual, ===========
Todo cambio en lo que respecta al procedimiento contable del factor
Ri, aprobado, será previamente propuesto a  PERUPETRO para su
aprobación, siguiéndose para tal fin el procedimiento contenido en el

Primer párrafo del presente acápite. =====

8.3 Los libros de contabilidad del Contratista, los estados financieros y

documentación de sustento de los mismos, serán puestos a
sición de los representantes autorizados de PERUPETRO para su

cación, en las oficinas del domicilio fiscal del Contratista,

internacional.
PERUPETRO podrá solicitar al Contratista información sobre sus
propiedades cada vez que lo considere pertinente. Asimismo, PERUPETRO
podrá solicitar al Contratista su cronograma de inventarios físicos de
los bienes inherentes a las Operaciones, clasificándolos según sean de

propiedad del Contratista o de terceros, y participar en éstos si lo

considera conveniente. nas ====
18.5 El Contratista deberá remitir, dentro de los treinta (30) Días de
haber sido emitidos, copia del informe de sus auditores externos sobre
sus estados financieros correspondientes al ejercicio económico
anterior. En el caso que el Contratista tuviese suscrito con
PERUPETRO más de un contrato, o realizara actividades distintas a las
del Contrato, se obliga a llevar cuentas separadas con el objeto de

formular estados financieros para cada contrato y/o actividad, y por
iS0z

lo tanto, el informe elaborado por sus auditores externos deberá
incluir también estados financieros por cada contrato y/o actividad.==
18.6 El Contratista deberá remitir a PERUPETRO, cuando éste lo requiera,
información consignada en la declaración jurada anual del Impuesto a
la Renta presentada a la Superintendencia Nacional de Administración
Tributaria o la entidad que la sustituya. ==========================

CLAUSULA DECIMA NOVENA - VARIOS ======

19.1 Si en uno o más casos, cualesquiera de las Partes omitiera invocar o
insistir en el cumplimiento de alguna de las estipulaciones del
Contrato o en el ejercicio de cualquiera de los derechos otorgados
bajo el Contrato, ello no será interpretado como una renuncia a dicha

disposición o derecho. ===================

anooooonoo===========
19.2 En la ejecución de las Operaciones el Contratista cumplirá con todas
las resoluciones que las autoridades competentes dicten en uso de sus

atribuciones legales. ===

Asimismo, el Contratista se obliga a cumplir todas las disposiciones

pausqs

de las autoridades competentes en relación con los aspectos de defensa:

y seguridad nacional. ====================x

19.3 El Contratista tiene el derecho al libre ingreso y salida del Área de?
Contrato.

9

uno 1

19.4 En concordancia con la legislación vigente, el Contratista tendrá el
derecho de utilizar, con el propósito de llevar a cabo las
Operaciones, el agua, madera, grava y otros materiales de construcción

ubicados dentro del Área de Contrato, respetando el derecho de

terceros, de ser el caso. ===as======

a
19.5 La licencia de uso de información técnica del Área de Contrato u otras
áreas, que el Contratista desee adquirir de PERUPETRO, se suministrará
de acuerdo a la Política Para Manejo de Información Técnica de
Exploración Producción de PERUPETRO, para cuyo efecto las Partes

suscribirán una "Carta-Convenio”. ===mu====

19.6 En el caso que alguna de las Partes no cumpla con pagar en el plazo

acordado, el monto matería del pago estará afecto a partir del Día

siguiente de la fecha en que debió pagarse, a las tasas de interés
siguientes: ==:

iia
a) Para cuentas que sean expresadas y pagaderas en moneda nacional, la
tasa aplicable será la tasa activa en moneda nacional (TAMN) para
créditos de hasta trescientos sesenta (360) Días de plazo,

publicada por la Superintendencia de Banca y Seguros, o la que la
SERIEBN*:0107022 8922

sustituya, aplicable al período transcurrido entre la fecha de

vencimiento y la fecha efectiva de pago; y, ==========easeeamesen=s

b) Para cuentas que sean expresadas en Dólares, y pagaderas en moneda
nacional o en Dólares, la tasa aplicable será la tasa de interés
preferencial (U.S, Prime Rate) más tres (3) puntos porcentuales,
publicada por la Reserva Federal de los Estados Unidos de
Norteamérica, aplicada al período transcurrido entre la fecha de

vencimiento y la fecha efectiva de pago, a falta de ésta, las

Partes acordarán otra que la sustituya adecuadamente. ========= =

19.7 Las disposiciones del acápite 19.6 serán de aplicación a todas las
cuentas entre las Partes que surjan bajo el Contrato o de cualquier
otro acuerdo o transacción entre las Partes. Por acuerdo escrito entre

las Partes se podrá establecer una estipulación diferente para el pago

de intereses. Las disposiciones aquí contenidas para la aplicación de

intereses no modificarán de ningún modo los derechos y recursos

legales de las Partes para hacer cumplir el pago de los montos

Barr

E adeudados. ==== cr o
Ez=
Be 19.8 caso de emergencia nacional declarada por ley, en virtud de la cual
o
2 stado deba adquirir Hidrocarburos de productores locales, ésta se
uu rá a los precios que resulten de aplicar los mecanismos de
o
3 ción establecidos en la cláusula octava y serán pagados en

los treinta (30) Días siguientes de efectuada la entrega.=

Ri

a través del Ministerio de Defensa y del Ministerio del
Interior, rindará al Contratista en las Operaciones y en cuanto le
sea posiñiia,! las medidas de seguridad necesarias. ====================
19.10El Contratista liberará y en su caso indemnmizará-a PERUPETRO y al
Estado, según corresponda, de cualquier reclamo, acción legal u otras
cargas O gravámenes de terceros que pudieran resultar como
consecuencia de las Operaciones y relaciones llevadas a cabo al amparo
del Contrato, provenientes de cualquier relación contractual o extra

contractual, salvo aquellas que se originen por acciones del propio

PERUPETRO o del Estado. —========= -.
19.11E1l Contratista tendrá la libre disponibilidad de los Hidrocarburos que
le corresponda conforme al Contrato. rr
CLAUSULA VIGESIMA - NOTIFICACIONES Y COMUNICACIONES secocensnsrsassss=====
20.1 Toda notificación Oo comunicación, — relativa al Contrato, será
considerada como válidamente cursada si es por escrito y entregada con

cargo o recibida por intermedio de correo certificado o facsímil o por
358z

20.2

otros medios que las Partes acuerden, dirigida al destinatario en un

Día Útil a las siguientes direcciones: ====

PERUPETRO: =

PERUPETRO S.A. sara

Gerencia General =es==ss=ssoccoosotano naa nooooooooooooeooneeno=s== ==

Av. Luis Aldana N”* 320 ==

Lima 41 - Perú =

Fax: 6171801 ==e================

Contratista: =====================e==seeecomooas ones

KEI (PERU 112) PTY LTD., SUCURSAL DEL PERÚ ========s=====s==s===s=========
/

Mandatario Nacional =====se=sssassonanarrensoooooosoo=sooesonemans====

Arias Araguez 250, San Antonio, =

Miraflores, Lima. =9======s
Fax: 4451015 ca ooo rre

Garante Corporativo: ==========5=5=====o==orrrrrr reso

KAROON GAS AUSTRALIA LTD. ==============sscrrrrr oo
Office 7*, 34-38 Lochiel Ave, Mt Martha, ============

Victoria, Australia 3934, =========
Fax: (613) 5974 1644. essoscssananamesson=============================
Cualquiera de las Partes tendrá el derecho de cambiar su dirección o
el número de facsímil a los efectos de las notificaciones y
comunicaciones, mediante comunicación a la otra Parte, con por lo
menos cinco (5) Días Útiles de anticipación a la fecha efectiva de
dicho cambio, '=====================occr rs
Lo establecido en el primer párrafo de este acápite es de aplicación

al Garante Corporativo. =====e=ecocccmemnnossss====s=o=o==sosos

CLAUSULA VIGESIMA PRIMERA - SOMETIMIENTO A LA LEY PERUANA Y SOLUCION DE

CONTROVERSIAS ====

21.1 Sometimiento a la Ley Peruana seos=ss=s=sss=============================

21.2

El Contrato se ha negociado, redactado y suscrito con arreglo a las
normas legales del Perú y su contenido, ejecución y demás
consecuencias que de él se originen se regirán por las normas legales

de derecho interno de la República del Perú. =

Comité Técnico de Conciliación =

El Comité Técnico de Conciliación será formado dentro de los quince
(15) Días Útiles siguientes a su convocatoria por cualquiera de las
Partes y estará compuesto por tres (3) miembros calificados en la

materia de que se trate. Cada una de las Partes seleccionará a un (1)

1 asas

seRIE BN0107023 8923

miembro y el tercero será determinado por los miembros designados por
las Partes. Si cualquiera de las Partes no designara a su miembro
representante dentro del plazo estipulado o si los miembros designados
por ellas no pudieran ponerse de acuerdo para determinar al tercer
miembro dentro del plazo estipulado, o si el Comité Técnico de
Conciliación no emitiera opinión dentro del plazo estipulado,
cualquiera de las Partes podrá someter la discrepancia para que sea
resuelta de acuerdo a lo previsto en el acápite 21.3 del Contrato. ===
Las Partes, dentro de los sesenta (60) Días contados a partir de la
Fecha de Suscripción, acordarán el procedimiento que regirá a este
COMÍCÉ. ==========orrro
Las resoluciones del Comité Técnico de Conciliación deberán ser
emitidas dentro de los treinta (30) Días de su instalación y tendrán
carácter obligatorio, en tanto un laudo arbitral, de ser el caso, no
resuelva el diferendo en forma definitiva. Sin perjuicio del
cumplimiento de la resolución emitida por el Comité Técnico de
ciliación, cualquiera de las Partes podrá recurrir a arbitraje
e al acápite 21.3, dentro de los sesenta (60) Días siguientes a

de recepción de la notificación de la resolución referida.=

Átral =scosossoecosenonmoonens=================

itigio, controversia, diferencia o reclamo resultante del
'ontrato o relativo al Contrato, tales como su interpretación,
limiento, ' resolución, terminación, eficacia o validez, que surja
ent e el Contratista y PERUPETRO y que no pueda ser resuelto de mutuo
acuerdo entre las Partes deberá ser resuelto por medio de arbitraje

internacional de derecho, de acuerdo con lo dispuesto en el artículo

68* de la Ley No. 26221. sera >===
Las Partes se obligan a realizar todos aquellos actos que sean
necesarios para el desarrollo del procedimiento arbitral hasta su

culminación y ejecución. ==
El arbitraje será administrado por el Centro Internacional de Arreglo
de Diferencias Relativas a Inversiones, en adelante CIADI. En todo lo
no previsto en esta cláusula, el arbitraje se organizará y
desarrollará de acuerdo con las Reglas de Arbitraje del CIADI,
vigentes en la Fecha de Suscripción. ===ememamnnams==========m2=======
Los árbitros serán tres (3), cada Parte designará a uno y el tercero

será nombrado por los árbitros designados por las Partes. =====

ESez

Para la solución de fondo del litigio, controversia, diferencia o
reclamo sometido a arbitraje, los árbitros aplicarán el derecho

interno de la República del Perú.; ================

El arbitraje podrá tramitarse en la sede de la Corte Permanente de
Arbitraje o en la de cualquier otra institución apropiada, pública o
privada, con la que el Centro hubiere llegado a un acuerdo a tal
efecto o en cualquier otro lugar que la Comisión o Tribunal apruebe,

previa consulta con el Secretario General. =u===========

Durante el desarrollo del arbitraje las Partes continuarán con la
ejecución de sus obligaciones contractuales, en la medida en que sea
posible, inclusive aquéllas materia del arbitraje. ===================
Sin perjuicio de lo anterior, si la materia de arbitraje fuera el
cumplimiento de las obligaciones contractuales garantizadas con las

fianzas a que se refiere el acápite 3.10 quedará en suspenso el

cómputo del plazo respectivo y tales fianzas no podrán ser ejecutadas,

1 Aan6qg

debiendo ser mantenidas vigentes durante el procedimiento arbitral. y

Con tal fin, el Contratista deberá prorrogar O sustituir dichas

fianzas, según sea necesario. =========="= aess=s===========

El laudo es obligatorio para las Partes y no podrá ser objeto de

apelación ni de cualquier otro recurso, excepto los previstos en el

Convenio sobre Arreglo de Diferencias Relativas a Inversiones entre

Estados y Nacionales de Otros Estados, en adelante el Convenio. ======
El laudo dictado conforme al Convenio se ejecutará dentro del
territorio peruano, de acuerdo a las normas vigentes sobre ejecución
de sentencias. ======H======eccaasoooooeo ono nno=s=============
Las Partes renuncian a cualquier reclamación diplomática. ============
21.4 Este Contrato se redacta e interpreta en el idioma castellano, por lo
que las Partes convienen en que esta versión es la única y la oficial.

CLAUSULA VIGESIMA SEGUNDA - TERMINACION ==============

22.1 La terminación del Contrato se rige por lo estipulado en él, y

supletoriamente por las normas de la Ley N* 26221; y, en cuanto a lo

que no esté previsto en ella, por las normas del Código Civil. ====
Salvo los casos previstos en el acápite 22.3, cuando una de las Partes
incurra en incumplimiento de cualquiera de las obligaciones
estipuladas en el Contrato por causas que no fueran de Caso Fortuito o
Fuerza Mayor u otras causas no imputables, la otra Parte podrá
notificar a dicha Parte, comunicándole el incumplimiento y su

intención de dar por terminado ¡el Contrato al término del plazo de
seRIEBN:0107024 8924

sesenta (60) Días, a no ser que dentro de este plazo dicha Parte

subsane el referido incumplimiento o demuestre a la otra Parte que

está en vía de subsanación. ========

rr
Si la Parte que recibe una notificación de incumplimiento cuestiona o
niega la existencia de éste, dicha Parte puede referir el asunto a
arbitraje conforme a lo dispuesto en la cláusula vigésimo primera,
dentro de los treinta (30) Días siguientes a la notificación. En tal
caso, el cómputo del plazo de sesenta (60) Días quedará en suspenso
hasta que el laudo arbitral sea notificado a las Partes, y el Contrato
terminará si habiendo sido confirmado el incumplimiento, dicha Parte
no subsana el incumplimiento o no demuestra a la otra Parte que está
en vía de subsanación, dentro de dicho plazo. ========================

El Contrato puede terminar con anterioridad al plazo de Vigencia del

3 Contrato, por acuerdo expreso de las Partes. ===========
E

22.2 A la terminación del Contrato cesarán totalmente todos los derechos y

obligaciones de las Partes, especificados en el Contrato y se tendrá

enonsideración: ==========="

los derechos y las obligaciones de las Partes derivados de este
incluyándo, entre otros, el derecho del Contratista a los
ros extraídos y a las garantías estipuladas en el

de incumplimiento incurrido por cualquiera de las
Partes en fecha anterior a la terminación, de cualquiera de las
obligaciones, estipuladas en el Contrato, éstos sean subsanados por

la Parte infractora, salvo las obligaciones que por su naturaleza

se extinguen con la terminación del mismo.

22.3 El Contrato se resolverá de pleno derecho y sin previo trámite, en los

casos siguientes: ============== lala
22.3.1En caso que el Contratista haya incumplido con la ejecución del
programa mínimo de trabajo de cualquier período de la fase de
exploración, luego de haber hecho uso de las prórrogas
contempladas en el acápite 3.4 de ser el caso, y sin razones
satisfactorias a PERUPETRO, salvo que se cumpla lo previsto en
los acápites 4.7 y 4.13. soccamro == ====

22.3.2 En caso que al vencimiento de la fase de exploración o del

período de retención, lo último que suceda, no se efectuara

ninguna declaración de Descubrimiento Comercial,
dez

22.4

22.5

22.6

22.3.3En los casos específicos señalados en los acápites 3.10, 4.2 y

17.5. =======e====oeooooocomsssooo=======em === -

22.3.4 En caso que el Contratista haya sido declarado en insolvencia,
disolución, liquidación o quiebra y el Contratista no curse la
notificación descrita en el acápite 16.1, en un plazo de quince
(15) Días Útiles, identificando al tercero que asumirá su

posición contractual. ========
22.3.5 En caso de no encontrarse vigente la garantía corporativa a que
se refiere el acápite 3.11 y el Contratista no cumpla con
sustituirla en un plazo máximo de quince (15) Días Útiles
siguientes a la recepción por el Contratista de la notificación
de PERUPETRO requiriendo la sustitución, o en caso de haber sido
declarada la insolvencia, disolución, liquidación o quiebra de
la entidad que haya otorgado la garantía a que se refiere el
acápite 3.11 y el Contratista no cumpla con notificar a
PERUPETRO en un plazo máximo de quince (15) Días Útile:
siguientes al requerimiento de PERUPETRO, identificando a

tercero que asumirá la garantía corporativa, previa calificación, *

y aceptación por PERUPETRO. ========sasaes=ss===================

acápite 22.1, un incumplimiento y éste no sea subsanado conforme
a lo dispuesto en el referido acápite; o por mandato de un laudo

arbitral que declare la terminación del Contrato. =====

De acuerdo a lo establecido por el artículo 87" de la Ley N* 26221, en
caso de incumplimiento por el Contratista de las disposiciones sobre
el Medio Ambiente, OSINERGMIN impondrá las sanciones pertinentes,
pudiendo el Ministerio de Energía y Minas llegar hasta la terminación
del Contrato, previo informe al OSINERGMIN.

En caso que el Contratista, o la entidad que haya otorgado la garantía
a que se refiere el acápite 3.11, solicite protección contra las
acciones de acreedores, PERUPETRO podrá resolver el Contrato en caso
estime que sus derechos bajo el Contrato no se encuentren debidamente

protegidos, ========s====as======28!

A la terminación del Contrato, el Contratista entregará en propiedad
al Estado, a través de PERUPETRO, a menos que éste no los requiera,
sin cargo ni costo alguno para éste, en buen estado de conservación,
mantenimiento y funcionamiento, y teniendo en cuenta el desgaste

normal producido por el uso, los inmuebles, instalaciones de energía,

G

22.3.6 Por mandato de un laudo arbitral que declare, en los casos del

1m048e
serieBN:0107025 38925

campamentos, medios de comunicación, ductos y demás bienes de

producción e instalaciones de propiedad del Contratista que permitan

la continuación de las Operaciones de Explotación. =============.

En caso de haber Explotación conjunta de Petróleo, Gas Natural No
Asociado y/o Gas Natural No Asociado y Condensados, al término del
plazo establecido en el acápite 3.1 para la fase de explotación de
Petróleo, el Contratista entregará en propiedad al Estado, a través de
PERUPETRO, a menos que éste no los requiera, sin cargo ni costo alguno
para éste, en buen estado de conservación, mantenimiento y
funcionamiento y teniendo en cuenta el desgaste normal producido por
el uso, los bienes e instalaciones propios de la Explotación de
Petróleo, que no sean necesarios para la Explotación de Gas Natural No

Asociado y/o Gas Natural No Asociado y Condensados. ====

Los bienes e instalaciones que conserve el Contratista para la

Explotación del Gas Natural No Asociado y/o Gas Natural No Asociado y
'ondensados, que hayan estado siendo utilizados también en la
otación de Petróleo, aún cuando continuaran en propiedad del
tista, serán aplicados a servir ambas Explotaciones,
celebrálydose al efecto un convenio entre las Partes. ==s=eescssasmammm
que el Contratista haya estado usando los bienes e
stalaciones descritos en el primer párrafo del presente acápite pero
no sean conexos o accesorios exclusivamente a las Operaciones,
es, queltambién hayan estado siendo usados para operaciones en
otras áreas conh contrato vigente para la Exploración o Explotación de

Hidrocarburos en el país, el Contratista continuará con la propiedad

de dichos bienes, haciendo uso de ellos. == cara e====
22.7 A efectos de lo dispuesto en el acápite 22.6, durante el último Año de
Vigencia del Contrato, el Contratista dará las facilidades y
colaborará con PERUPETRO en todo lo necesario para que, sin interferir
con las Operaciones, PERUPETRO pueda realizar todos los actos y
celebrar todos los convenios que permitan una transición ordenada y no
interrumpida de las Operaciones que se vengan realizando a la fecha de

terminación del Contrato. »=ee=====================o===oocono rare”

cccrc rro aaa ======== == ANEXO "AM=s=========e====osscc ==

== DESCRIPCION DEL LOTE 144 ===========200=225>==

UBICACIÓN ===============

280%

El Lote 144 se encuentra ubicado entre las Provincias de Datem del Marañón
y Alto Amazonas del Departamento de Loreto, y está delimitado tal como se
muestra en el Anexo "B" (Mapa) conforme a la siguiente descripción. =======
PUNTO DE REFERENCIA ============ rr
El Punto de Referencia o (P.R.) es la Estación San Lorenzo, ubicado en el

Centro Poblado San Lorenzo del Distrito de Barranca, Provincia Datem del

Marañón del Departamento de Loreto. ======

PUNTO DE PARTIDA =essooocosnoransansas=o===as

Desde el Punto de Referencia (P.R.) se mide 7,102.477 m. hacía el Sur y
luego 4,010.908 m. hacia el Oeste hasta encontrar el Punto (71) que es el

Punto de Partida (P.P.) del perímetro del Lote. ==========orcrcrr o

CONFORMACION DEL LOTE ============:

mo

Desde el Punto (71) o (P.P.) se mide 11,720.000 m. Oeste en línea recta
con Azimut de 270%00'00” hasta llegar al Punto (70). ======================

Desde el Punto (70) se mide 8,000.000 m. Norte en línea recta con Azimut de -
ms

00%00'00” hasta llegar al Punto (63). ===eaeess============================

Desde el Punto (63) se mide 9,600.000 m. Oeste en línea recta con Azimut di

2700000” hasta llegar al Punto (62).

Desde el Punto (62) se mide 27,300.000 m. Norte en línea recta con Azimu

de 00%00'00” hasta llegar al Punto (51). ========er e

Desde el Punto (51) se mide 46,930.000 m. Oeste en línea recta con Azimut -

de 270%00'00” hasta llegar al Punto (48). ====
Desde el Punto (48) se mide 16,800.000 m. Norte en línea recta con Azimut
de 00%00'00” hasta llegar al Punto (39). ====ssma=s==========================
Desde el Punto (39) se mide 8,580.000 m, Este en línea recta con Azimut de
90%00'00” hasta llegar al Punto (40). =========

Desde el Punto (40) se mide 17,880.000 m. Norte en línea recta con Azimut

de 00%00'00* hasta llegar al Punto (25). =

-
Desde el Punto (25) se mide 11,950.000 m. Este en línea recta con Azimut de
90%00'00” hasta llegar al Punto (26).

Desde el Punto (26) se mide 41,322.514 m. Norte en línea recta con Azimut

de 00%00*00” hasta llegar al Punto (1). === amess=====s==================
Desde el Punto (1) se mide 27,072,403 m. Este en línea recta con Azimut de
90%00'00” hasta llegar al Punto (3). ====ss==s==s============================
Desde el Punto (3) se mide 1,362.251 m. Sur en línea recta con Azimut de
180%00'00” hasta llegar al Punto (4). <=as=ma===============================

Desde el Punto (4) se mide 4,127.597 m. Este en línea recta con Azimut de

90200'00” hasta llegar al Punto (5). =============

serIE BN*0107026 8926

(Ade el Punto (5) se mide 13,940.263 m. Sur en línea recta con Azimut de

90*00'00” hasta llegar al Punto (12). =auman======

Desde el Punto (12) se mide 48,929.000 m. Sur en línea recta con Azimut de

180%00*00” hasta llegar al Punto (42). ====
Desde el Punto (42) se mide 15,165.710 m. Oeste en línea recta con Azimut
de 270%00'00”" hasta llegar al Punto (41). ========ssmeseme=e==s==============
Desde el Punto (41) se mide 20,214.000 m. Sur en línea recta con Azimut de
180%00'00* hasta llegar al Punto (56). se=mses=cs=sssoo=orrr rr
Desde el Punto (56) se mide 11,048.000 m. Este en línea recta con Azimut de
90%00'00” hasta llegar al Punto (58). =

Desde el Punto (58) se mide 22,122.000 m. Sur en línea recta con Azimut de
180%00'00* hasta llegar al Punto (68). ===emmmass==========================

le el Punto (68) se mide 5,990.000 m. Este en línea recta con Azimut de

to (69) se mide 31,253.670 m. Sur en línea recta con Azimut de
sta llegar al Punto (892). ===============orrrrr

(82) se mide 7,234.370 m. Oeste en línea recta con Azimut de

hasta llegar al Punto (80).

Desde el mto (80)|se mide 8,808.630 m. Oeste en línea recta con Azimut de
270%00'00" hasta llegar al Punto (79). ===

Desde el Punto (79) se mide 10,822.190 m. Norte en línea recta con Azimut

de 360%00'00” hasta llegar al Punto (75). =
Desde el Punto (75) se mide 8,660.000 m. Oeste en línea recta con Azimut de

270%00*00” hasta llegar al Punto (74). =============== =========2
Desde el Punto (74) se mide 8,200.000 m. Norte en línea recta con Azimut de
360%00'*00” hasta llegar al Punto (71) o Punto de Partida (P.P.) cerrando

así el perímetro del Lote, =======eeseesesssosonesosoo=oo=osos=sosos=oonnós

COLINDANCIAS =

Por el Norte con los Lotes 64,101 y áreas libres, por el Este con el Lote

127 y áreas libres, por el Sur con el Lote 130 y por el Oeste con áreas

libres. ================e=oeeeccoos nooo cocoa onS==

DEFINICION DE LAS PARCELAS eromsnmsse==========oseSnooososooasos=========

Parcela 1 rodeada por los puntos de esquina 1,2,7 y 6

Parcela 2 rodeada por los puntos de esquina 2,3,4,5,9,8 y 7  ==============
3Stn

Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela

Parcela

rodeada por

rodeada por

rodeada por

rodeada por
rodeada por
rodeada por

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40

3
4
5
6 rodeada por
7
8
9

rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada

por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por

por

los
los
los
los
los
los

los

los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los

los

puntos
puntos
puntos
puntos
puntos
puntos

puntos

puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos

puntos

de

esquina
esquina
esquina
esquina
esquina
esquina

esquina

esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina

esquina

6,7,8,14 y 13 arm
13,14,16 y lSes=seesaneeano an
8,9,10,17,16 y 14 =======:

10,11,18 y 17 =================
11,12,19 y 18 =================
15,16,21 y 20 =================
16,17,22 y 21 eossemamsnmecanes
17,18,23 y 22

18,19,24 y 23 =============
20,21,28,27 y 26==============
21,22,29 y 28 ================
22,23,30 y 29 ================
23,24,31 y 30 ================
25,26,27,33 y 32

27,28,34 y 33 ennmnananananana
28,29,35 y 34 emma
29,30,37/36y:35 =unanaaan=aa

30,31,38 y 37 ================
32,33,44,43,39 y 40 ==========
33,34,45 y 44 ================
34,35,46 y 45 ================
35,36,41,47 Y 46 aeamaa=zm=====

36,37,38,42 y 41

43,44,49 y 48 =
44,45,50 y 49 s==a============
45,46,52,51 y 50 =============
46,47,53 y 52 ================
51,52,55 y 54 =

52,53,56 y 55 =====i====o=====
54,55,60 y 59 ================
55,56,57,61 y 60 =x=naanzznas
57,58,67,66 y 61 ===o=aranmma=
59,60,64,63 y 62
60,61,66,65 y 64

63,64,65,71 y 70 =============

65,66,72 y 71 ================

66,67,68,69,73 y 72
71,72,76,75 y 74 ===z=a=am====

Fura

7]
ES

8927

Parcela 43 rodeada por los puntos de esquina 77,78,82,81 y 80 =============
RELACION DE COORDENADAS DE LAS ESQUINAS DEL LOTE =================asssa=====

COORDENADAS GEOGRAFICAS COORDENADAS PLANAS U.T.M.

Latitud Sur |Longitud Oeste| Metros Norte Metros Este

Barreda

Punto

Est. San 04%49'42"219 716%33'08"870 9'466,102.477 327,830.908

Lorenzo (PR)
71 o (P.P.) 04953337138 | 76%35'19"578 9'459,000.000 323,820.000
70 04%53'32"206 | 76%41'39*951 9'459,000.000 [ 312,100.000
63 04%49'11”780 76%41'39”301 9'467,000.000 [ 312,100.000
62 04%49'10”983 76%46'50"822 9'467,000.000 302,500.000
s1 04034'22"315 76%46'* 487567 302,500.000

04934'18"081 7712'10”686 255,570.000

9'494,300.000
9'494,300.000

7712*09"043
71907'30"849

04925'11"346
04%25'*12"159

255,570.000
264,150.000

9'511,100.000
9'511,100.000

04915'30“245
04%15'31"289

7790729221
77901'01"819

9'528,980.000
9'528,980.000

264,150.000
276,100.000

77900'58"470
76%46'21"130
76%46'21“223

03%53*06"324
03953'08”299
03%53'52"644

9'570,302.514
9'570,302.514 |
9'568,940.263

276,100.000
303,172.403
303,172.403

03%53'52* 924 76%44'07"446 | 9"568,940.263 307,300.000

0401'26*720 7644'08"390 307,300.000

| 9*555,000.000

04*01'*29"173 76922'52"708 9'555,000.000 346,650.710

76%22'55"542
76*31'07"494

9'506,071.000
9'506,071.000

04228'02”234
04*28'01"”261

346,650.710
331, 485.000

76%31'08*876
76%25'*10"408

9'485,857.000
9'485,857.000

0438'59"355
04%39'00”"103

331, 485.000
342,533.000

04%51'00*344 76925'11"882 9'463,735.000 342,533.000

04951*00"745 76%21'57"465 9'463,735.000 348,523,000

05%07'58"307 76%21'59"571 9'432,481.330

348,523.000

81 105907'57*792 | 76%25'54*476_| 9'432,481.330 | 341,288.630
80 05%03'53"728 | 76%25'53"935 | 9"439,977.810 | 341,288.630
79 05%03'53"077 | 76%30"39"917 | 9'439,977.810 | 332,480.000
75 04"58'00"749 | 76%30'39"107 | 9'450,800.000 | 332,480.000
74 [ 04058"00"089 | 76%35'20"212 | 9'450,800.000 | 323,820.000

RELACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS ======

COORDENADAS PLANAS U.T.M.
Punto Metros Norte | Metros Este
1 9'570,302.514 | 276,100.000
2 9'570,302.514 |  296,100.000
3 9'570,302.514 303,172.403
4 9'568,940.263 303,172.403
5 9568, 940.263 307,300.000
6 9'564,300.000 276,100.000
7 9'564,300.000 296,100.000
8 9'555,000.000 |  296,100.000
El 9'555,000.000 |  307,300.000
10 9'555,000.000 |  316,100.000
11 9'555,000.000) 336,100.000
12 9'555, 000.000 346,650.710
13 9'554,300.000 276,100.000

Ste

14 9'554,300.000 296,100.000
15 9'544,300.000 276,100.000
16 | 9"544,300.000 296,100.000
17 [ 9*544,300.000 316,100.000
18 | 9*544,300.000 336,100.000
19 9'544,300.000 346,650.710
20 9'534,300.000 276,100.000
21 9'534,300.000 296,100.000

9'534,300.000 316,100.000

9'534,300.000

336,100.000

9'534,300.000

346,650.710

9'528,980.000

264,150.000

9'528,980.000

276,100.000

9'524,300.000

276,100.000

9'524,300.000

296,100.000

29 9'524,300.000 316,100.000
30 9*524,300.000 336,100.000
32 9'524,300.000 346,650.710
32 9'514,300.000 264,150.000

9*514,300.000

276,100.000

9'514,300.000

296,100.000

9'514,300.000

316,100.000

9'514,300.000

331,485.000

9'514,300.000

336,100.000

9'514,300,000

346,650.710

9*511,100.000

255,570.000

9'*511,100.000

264,150.000

9*'506,071.000

331, 485.000

9'506,071.000

346,650.710
255,570.000
276,100.000

43 9'504,300.000
44 9'504,300.000
45 9'504,300.000

296,100.000

9'504,300.000
9'504,300.000

316,100.000
331,485.000

9'494,300.000

255,570.000

9'494,300.000

276,100.000

9'494,300.000

296,100.000

9'494,300.000

302,500.000—

9'494,300.000

316,100.000

53 9'494,300.000 331, 485.000
54 9'485,857.000 302,500.000
55 9'485,857.000 316,100.000

9'485,857.000 331,485.000

9'485,857.000

336,100.000

9'485,857.000

342,533.000

9'475,857.000

302,500.000

9'475,857.000

316,100.000

9'475,857.000
9'467,000.000

336,100.000
302,500.000

9'467,000.000

312,100.000

9'467,000.000

316,100.000 |

9'467,000.000

323,820.000

9'467,000.000

336,100.000

9'467,000.000

342,533.000

68 9'463,735.000 342,533.000
69 9'463,735.000 348,523.000
7O 9'459,000.000 312,100.000

71 9'459,000.000

323,820.000

SERIEBN:0107028

9'459,000.000 336,100.000

9'459,000.000 348,523.000

9'450,800.000

323,820.000

9'450,800.000 332,480.000

9'450,800.000 336,100.000

9'450,800.000 341,288.630

9'*450,800.000 348,523.000
9'439,977.810 332,480.000

9'439,977.810 341,288.630

9'432,481.330 | 341,288.630

[97432,481.330 |  348,523.000

EXTENSION (Áreas por Parcelas)

12,005.028
16,576.533

20,000.000

a!

STTS

20,000.000

21,400,000

21,400.000

11,289.260

alujajn

20,000.000

20,000.000
20,000.000

10,550.710

20,000.000

20,000.000

20,000.000

10,550.710
17,542.600

20,000.000

20,000.000

20,000.000

10,550.710

9404009944000 H409444900000800411

21 17,784.400

22 20,000.000

23 20,000.000

24 15,385.000

25 12,479.863

26 20,530.000

27 20,000.000

28 20,000.000

29 15,385.000

30 [| 11,482,480 o

31 | 12,989.555

32 13,600.000 ha
20,000.000 ha
12,130.708 ha |
12,045.520 ha
17,714.000 ha

3 9,376.000 ha
38 9,824.000 ha
39 7,982.665 ha

10,069.600 ha

10,186.860 ha

9,532.866 ha

13,252.404 ha

8923
330

683,616.472 ha
¡Total

16 Parcelas regulares de 20,000.000 ha c/u = 320,000.000 ha
03 Parcelas regulares de 10,550.710 ha c/u = 31,652.130 ha
02 Parcelas regulares de 21,400.000 ha c/u = 42,800.000 ha
02 Parcelas regulares de 15,385.000 ha c/u » 30,770.000 ha
20 Parcelas irregulares de áreas diversas - 258,394.342 ha

TOTAL 43 PARCELAS - 683,616.472 ha

Las Coordenadas, Distancias, Áreas y Azimuts mencionados en este
anexo, se refieren al Sistema de Proyección Universal Transversal
Mercator (U.T.M.) Esferoide Internacional, Zona 18 (Meridiano Central
A

El Datum Geodésico es el provisional para América del Sur, La Canoa de

1956 ubicado en Venezuela (PSAD 56). ======ocascccn

En caso de discrepancias de las Coordenadas U.T.M. con las Coordanadas

Geográficas o con las Distancias, Áreas y Azimuts, las Coordenadas
Le

U.T.M. serán consideradas correctas. =====ee=============

====i=s===-
E

6

a Ls + e
erronea A +
A SA

A
(rr

A Rs

a

A oo
LD yy A
E
A]

Sa o
8929

ANEXO “B”

===w= MAPA DEL AREA DE CONTRATO - LOTE 144 =================

0107029

SERIE B

A

KA A A

A A

ANEXO "C- 1% as===essococa

CARTA FIANZA N* =============55===

Lima, ===esaneseo==osooo e

SEÑOLES Sano ====

PERUPETRO S.A.

Ciudad. =======.

De nuestra consideración: ==================
Por la presente, nosotros.... (Entidad del sistema financiero)... nos
constituimos en fiadores solidarios de KEI (PERU 112) PTY LTD/, SUCURSAL
DEL PERÚ, en adelante llamado el Contratista, ante PERUPETRO S.A., en
adelante llamada PERUPETRO, por el importe de doscientos mil y 00/100
Dólares (US$ 200,000.00) a fin de garantizar el fiel cumplimiento de las

obligaciones del Contratista bajo el programa mínimo de trabajo del primer

período de la fase de exploración, contenidas en la cláusula cuarta del
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en
el Lote 144, suscrito con PERUPETRO (en adelante llamado Contrato). ===="===
La obligación que asume ....(Entidad del sistema financiero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO la suma de doscientos mil y
00/100 Dólares (US$ 200,000.00) requerida en su solicitud de pago. =======
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de doscientos mil y 00/100 Dólares (US$ 200,000.00), declarando que el
Contratista no ha cumplido con todo o parte de la obligación antes referida
y acompañando a dicha carta, como único recaudo y justificación, una copia
certificada de la carta notarial dirigida por PERUPETRO al Contratista
exigiéndole el cumplimiento de la obligación antes referida y
notificándole su intención de hacer efectiva la fianza; dicha carta
notarial de PERUPETRO al Contratista deberá haber sido entregada a éste por
lo menos veinte (20) Días calendario antes de la fecha en que PERUPETRO
presente la reclamación de pago a ....(Entidad del sistema financiero).....
2. La presente fianza expirará a más tardar el ..... a menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
carta de PERUPETRO liberando a ....(Entidad del sistema financiero).... y

al Contratista de toda responsabilidad bajo la presente fianza, en cuyo

165

1310NN Baitea

2mao Lo
seRIEBN*0107030 8930

Ego la presente fianza será cancelada en la fecha de recepción de la

sebncionada carta de PERUPETRO. ==sseessesooo============

3. Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplicable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir
de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero)... ============ese======

A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza y .... (Entidad del sistema
financiero) ..... y el Contratista quedarán liberados de toda
responsabilidad u obligación respecto a la presente fianza. =====e====s=s====

Lentamente, ooo

del sistema financiero) =================.

De nuestra consideradión: ======================Nm==s===========:

Por la presente, nosotros.... (Entidad del sistema financiero)... nos
constituimos en fiadores solidarios de KEI (PERU 112) PTY LTD., SUCURSAL
DEL PERÓ, en adelante llapado el Contratista, ante PERUPETRO S.A., en
adelante llamada PERUPETRO, por el importe de un millón quinientos mil y
00/100 Dólares (US$ 1'500,000.00) a fin de garantizar el fiel cumplimiento
de las obligaciones del Contratista bajo el programa mínimo de trabajo del
segundo período de la fase de exploración, contenidas en la cláusula
cuarta del Contrato de Licencia para la Exploración y Explotación de

Hidrocarburos en el Lote 144, suscrito con PERUPETRO (en adelante llamado

Contrato). sessamcccor ra === === Sono
La obligación que asume ....(Entidad del sistema financiero) ...... bajo la
presente fianza se limita a/ pagar a PERUPETRO la suma de un millón
quinientos mil y 00/100 Dólares (US$ 1'500,000.00) requerida en su

solicitud de pago. =

1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de un millón quinientos mil y 00/100 Dólares (US$ 1'500,000.00),
declarando que el Contratista no ha cumplido con todo o parte de la
obligación antes referida y acompañando a dicha carta, como único recaudo y
justificación, una copia certificada de la carta notarial dirigida por
PERUPETRO al Contratista exigiéndole el cumplimiento de la obligación antes
referida y notificándole su intención de hacer efectiva la fianza; dicha
carta notarial de PERUPETRO al Contratista deberá haber sido entregada a
éste por lo menos veinte (20) Días calendario antes de la fecha en que
PERUPETRO presente la reclamación de pago a ....(Entidad del sistema
financiero)..... E So ===
2. La presente fianza expirará a más tardar el ..... áa menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una ,
carta de PERUPETRO liberando a ....(Entidad del sistema financiero).... yo
al Contratista de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de recepción de la“

mencionada carta de PERUPETRO. ===========rr
3. Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en. Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplicable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir
de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

. +. (Entidad del sistema financiero)..

A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza y -.... (Entidad del sistema
financiero) ..... Y el Contratista quedarán liberados de toda

responsabilidad u obligación respecto a la presente fianza. ===============

Atentamente, =

(Entidad del sistema financiero) =====s=s========

acconerasana===o========== ANEXO "C- 3" =s=ses==============soeco cc...

=== CARTA FIANZA PARA EL TERCER PERIODO DEL PROGRAMA MINIMO DE TRABAJO ==="
CARTA FIANZA N* ================0

aaron

Lima, =
SERIEBN*0107031 38931

OLOY corro

RUPETRO S.A. =========

Ciudad. ====s=======s=s=pose=e=====e=e==x=

De nuestra consideración: ========e========

Por la presente, nosotros.... (Entidad del sistema financiero)... nos
constituimos en fiadores solidarios de KEI (PERU 112) PTY LID. SUCURSAL
DEL PERÓ, en adelante llamado el Contratista, ante PERUPETRO S.A., en
adelante llamada PERUPETRO, por el importe de tres millones cuatrocientos
mil y 00/100 Dólares (US$ 3'400,000.00) a fin de garantizar el fiel
cumplimiento dí las obligaciones del Contratista bajo el programa mínimo
de trabajo del tercer período de la fase de exploración, contenidas en la
cláusula cuarta del Contrato de Licencia para la Exploración y Explotación

a
P de Hidrocarburos en el Lote 144, suscrito con PERUPETRO (en adelante
h- gación que asume .... (Entidad del sistema financiero) ...... bajo la

uatrocientos mil y 00/100 Dólares (US$ 3*'400,000.00) requerida en su

Esta fiankxa es solidaria, sin beneficio de excusión, irrevocable,
de realización automática, pagadera a la presentación
de vigencia de la misma, de una carta notarial dirigida
l=.. (Entidad del sistema financiero).... solicitando el
millones cuatrocientos mil y  00/100 Dólares (US$
3'400,000.00), declarando que el Contratista no ha cumplido con todo o
parte de la obligación antes referida y acompañando a dicha carta, como
único recaudo y justificación, una copia certificada de la carta notarial
dirigida por PERUPETRO al Contratista exigiéndole el cumplimiento de la
obligación antes referida y notificándole su intención de hacer efectiva
la fianza; dicha carta notarial de PERUPETRO al Contratista deberá haber
sido entregada a éste por lo menos veinte (20) Días calendario antes de la

fecha en que PERUPETRO presente la reclamación de pago a ....(Entidad del

sistema financiero).....
2. La presente fianza expirará a más tardar el ..... a menos que con
anterioridad a esa fecha ... (Entiídad del sistema financiero)... reciba una
carta de PERUPETRO liberando a ....(Entidad del sistema financiero).... y
al Contratista de toda résbonsabilidad bajo la presente fianza, en cuyo
caso la presente fianza será cancelada en la fecha de recepción de la

mencionada carta de PERUPETRO. =

3. Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplicable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir
de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

..- (Entidad del sistema financiero) ...===========

A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza y .... (Entidad del sistema
financiero) ..... y el Contratista quedarán liberados de toda
responsabilidad u obligación respecto a la presente fianza. ===============

Atentamente, ==

(Entidad del sistema financiero) ============r rr

a=========== ========== ANEXO "C- 4" ononnsssoss===s=====o====2==.

=== CARTA FIANZA PARA EL CUARTO PERIODO DEL PROGRAMA MINIMO DE TRABAJO ===="
CARTA FIANZA N* s======e===============s

Lima, ses==ses=sooemsorensmea mam:

Señores ooo sono

PERUPETRO S.A. Ss===Sccr rr Soo rr a co

Ciudad. ========

De nuestra consideración:

Por la presente,/ nosotros.... (Entidad del sistema financiero)... nos
constituimos en fiadores solidarios de KEI (PERU 112) PTY LTD., SUCURSAL
DEL PERÚ, en adelante llamado el Contratista, ante PERUPETRO S.A., en”
adelante llamada PERUPETRO, por el importe de tres millones cuatrocientos
mil y 00/100 Dólares (US$ 3'400,000.00) a fin de garantizar el fiel
cumplimiento de las obligaciones del Contratista bajo el programa mínimo
de trabajo del cuarto período de la fase de exploración, contenidas en la
cláusula cuarta del Contrato de Licencia para la Exploración y Explotación
de Hidrocarburos en el Lote 144, suscrito con PERUPETRO (en adelante

llamado Contrato).

La obligación que asume ....(Entidad del sistema financiero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO la suma de tres millones
cuatrocientos mil y 00/100 Dólares '(US$ 3'400,000.00) requerida en su
solicitud de pago. =amemesees=osooocoooo soon
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,

incondicional y de realización automática, pagadera a la presentación
SERIEBN: 0107032 8932

(Entidad del sistema financiero).... solicitando el

millones cuatrocientos mil y  00/100 Dólares (US$
3'400,000.00), declarando que el Contratista no ha cumplido con todo o
parte de la obligación antes referida y acompañando a dicha carta, Como
único recaudo y justificación, una copia certificada de la carta notarial
dirigida por HPERUPETRO al Contratista exigiéndole el cumplimiento de la
obligación antes referida y notificándole su intención de hacer efectiva
la fianza; dicha carta notarial de PERUPETRO al Contratista deberá haber

sido entregada a éste por lo menos veinte (20) Días calendario antes de la

fecha en que PERUPETRO presente la reclamación de pago a .... (Entidad del
A
2. La presente fianza expirará a más tardar el ..... a menos que con
3 anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
= carta de PERUPETRO liberando a ....(Entidad del sistema financiero) .... Y

tratista de toda responsabilidad bajo la presente fianza, en cuyo

develgará un interés equivalente a la Tasa Activa en Moneda

) de las Instituciones del Sistema Financiero que publica

Ri

ia de Banca y Seguros aplicable durante el período de
e la sustituya. Los intereses serán calculados a partir

'ecepción de la carta notarial dirigida por PERUPETRO a

A partir de la fecha| de la expiración o cancelación no se podrá presentar
reclamo alguno por | la presente fianza y .... (Entidad del sistema
financiero) ..... y el Contratista quedarán liberados de toda

responsabilidad u obligación respecto a la presente fianza. s=============

Atentamente, ===============:

(Entidad del sistema financiero) ====esasmesse====================00x

ero ANEXO "D"

saeeesesesese========= GARANTIA CORPORATIVA ==================2=5=====

Señores =ses=s=e====o=======e=seso caceres e======.

PERUPETRO S.A. sesussoccacamoss=a=2=

Av. Luis Aldana 320 essamess=s===================eecsseemosoooooooo==

Lima 41 ==================== A
PERU ===========.
Por el presente documento KAROON GAS AUSTRALIA LTD, de conformidad con el
acápite 3.11 del Contrato de Licencia para la Exploración y Explotación de

Hidrocarburos en el Lote 144 a ser suscrito por PERUPETRO S.A.

("PERUPETRO") y KEI (PERU 112) PTY LTD., SUCURSAL DEL PERÓ, garantiza

solidariamente ante PERUPETRO el cumplimiento por KEI (PERU 112) PTY LTD.,

SUCURSAL DEL PERÚ, de todas las obligaciones que ésta asuma en el programa

mínimo de trabajo descrito en el acápite 4.6 del Contrato, así como la

ejecución por KEI (PERU 112) PTY LTD., SUCURSAL DEL PERÚ, de cada uno de

los programas anuales de Explotación, tal como puedan ser reajustados o

cambiados, que ésta presente a PERUPETRO en cumplimiento del acápite 5.3

EgDo0D iaa

del Contrato. ==========
Esta garantía subsistirá mientras sean exigibles las obligaciones de KEI

(PERU 112) PTY LTD., SUCURSAL DEL PERÚ, derivadas del Contrato. Para los
efectos de esta garantía KAROON GAS AUSTRALIA LTD, se somete a las leyes de
la República del Perú, renuncia expresamente a toda reclamación diplomática

y se somete al procedimiento arbitral para solución de controversias

establecido en la cláusula vigésimo primera del Contrato. =

Atentamente, ========esam rn oooooooooo=========== =

Garante Corporativo seesanss=====e=oon nooo nana sesess=======

(Persona legalmente autorizada) ====

PROCEDIMIENTO CONTABLE ============ees==========="
1. DISPOSICIONES GENERALES ===e===s=s========o900S=========================

1.1 PROPOSITO ======r======e=sermsooooooo=scosmrnsoo=oecocooooro

El propósito del presente anexo es el de establecer normas y

procedimientos de contabilidad que permitan determinar los ingresos,

inversiones, gastos y costos operativos del Contratista para efectos

del cálculo del Factor R,, a que se refiere la cláusula octava del

Contrato. sessasaaas==s=e========90nos

canas ==o===econ noo ===

1.2 DEFINICIONES =========
Los términos utilizados en el presente anexo que han sido definidos en

la cláusula primera del Contrato, tendrán el significado que se les
otorga en dicha cláusula. Los términos contables incluidos en el
presente anexo, tendrán el significado que les otorgan las normas y

prácticas contables aceptadas en el Perú y en la industria petrolera

internacional. =

¡paras

5]

MOLSUO
cm 90 -6ugu

pen
2.
2.1

SERIEBN*:0107033 8933

NORMAS DE CONTABILIDAD ===

a) El Contratista llevará su contabilidad de conformidad con las
normas legales vigentes, con los principios y prácticas contables
establecidos y aceptados en el Perú y en la industria petrolera
internacional, y de acuerdo con lo dispuesto en el presente

Procedimiento Contable.

b) El "Manual de Procedimientos Contables" al que se refiere el
acápite 18.1 del Contrato, deberá considerar las estipulaciones

contenidas en el presente anexo. =s=ss=s=====sessess====o=es=s=e==o=e.

REGISTROS CONTABLES, INSPECCION Y AJUSTES ==========

SISTEMAS DE CUENTAS =========

se

Para efectos de la determinación del Factor R,.,, el Contratista
llevará un sistema especial de cuentas para registrar en ellas, en
Dólares, los ingresos percibidos y egresos efectuados, con relación a
las Operaciones del Contrato. Este sistema constará de dos cuentas
rincipales; la; Cuenta de Ingresos del Factor R;.,, y la Cuenta de
Eghkesos del Factor R¿.,. =

isacciones efectuadas en moneda nacional, serán registradas al

ambio venta vigente en el Día en que se efectuó el desembolso

de la producción, se registrarán de conformidad con lo

el punto 3.3 del presente anexo. ===========:

DE SUSTENTO =====================mmesRee=====

El Contratista mantendrá en sus archivos la documentación original de

sustento de los cargos efectuados a las cuentas del Factor R,.. ======

ESTADO DE CUENTAS DEL FACTOR R;., =========

De haber optado el Contratista por la aplicación de la metodología
descrita en el acápite 8.3.2, para el cálculo de la regalía, éste
presentará a PERUPETRO, dentro de los treinta (30) Días siguientes a
la fecha de Declaración de Descubrimiento Comercial, un Estado Mes a
Mes de las Cuentas de Ingresos y Egresos del Factor Rea
correspondiente al período transcurrido entre la Fecha de Suscripción
y el semestre anterior a la fecha de Declaración de Descubrimiento

Comercial, entendiéndose para todo efecto en este acápite, un semestre

de enero a junio y el otro de julio a diciembre. Sesso
En adelante, el Contratista presentará a PERUPETRO, dentro de los

quince (15) Días siguientes a la terminación del mes de enero y julio
EeRY

de cada año calendario, un Estado Mes a Mes de las Cuentas de Ingresos
y Egresos del Factor R;., correspondiente al semestre anterior. ======
a) Estado de la Cuenta de Ingresos del Factor R;., ==========ss=======
El Estado Mes a Mes de la Cuenta de Ingresos incluye la
valorización de la Producción Fiscalizada correspondiente al
semestre (reportado. Asimismo, contendrá en forma detallada, y
clasificadas por naturaleza, todas las transacciones por las que el
Contratista ha percibido ingresos, incluyendo la fecha en que éste
se percibió efectivamente, así como una descripción corta de la
transacción, número del comprobante contable, monto en Dólares, o
en moneda nacional y en Dólares si el ingreso se percibió en moneda
nacional, y el tipo de cambio correspondiente. ====================
b) Estado de la Cuenta de Egresos del Factor R,., s===es==sss============
El Estado Mes a Mes de la Cuenta de Egresos contendrá en forma
detallada y clasificadas por naturaleza, todas las transacciones

por las que el Contratista ha efectuado desembolsos, incluyendo la

fecha en que éste se realizó efectivamente, así como una
descripción corta de la transacción, número del comprobante
contable, monto en Dólares, o en moneda nacional y en Dólares si el

desembolso se realizó en moneda nacional, indicando el tipo de

cambio correspondiente. =

2.5 INSPECCION CONTABLE Y AJUSTES =============. emma
a) Los libros de contabilidad y la documentación original de sustento
de las transacciones incluidas en cada Estado de Cuenta serán
puestos a disposición, en horas de oficina, de los representantes
autorizados de PERUPETRO para su inspección, cuando éstos lo

requieran. =

La inspección de los libros de contabilidad y de la documentación
de sustento, se realizará de conformidad con las normas de
auditoria generalmente aceptadas, incluyendo procedimientos de
muestreo, cuando el caso lo requiera, ssessmrscacooanno mos
b) Los Estados de Cuentas del Factor R,., se considerarán aceptados, si
PERUPETRO no los objetara, por escrito, en el plazo máximo de

veinticuatro (24) Meses computados a partir de la fecha de su

presentación a PERUPETRO. ====s==s====emma========= ss===o=so=====2
El Contratista deberá responder documentadamente las observaciones
formuladas por PERUPETRO dentro de los tres (3) Meses siguientes a

la recepción de la comunicación con la que PERUPETRO formuló las
Ricardo Feñandini Barreda

SERIE BN0107034 8934

observaciones. Si el Contratista no cumpliera con el plazo antes
referido, las observaciones de PERUPETRO se tendrán por aceptadas.
ce) Toda discrepancia derivada de una inspección contable deberá ser
resuelta por las Partes en el plazo máximo de tres (3) Meses,
computados a partir de la fecha en que PERUPETRO recibió la
respuesta del Contratista. Vencido el referido plazo, la
discrepancia será puesta a consideración del Comité de Supervisión,
para que proceda según lo estipulado en el acápite 7.4 del
Contrato. De persistir la discrepancia las Partes podrán acordar
que dicha discrepancia sea revisada por una firma de auditoría
externa previamente aceptada por PERUPETRO, o que se proceda de
conformidad con lo estipulado en el acápite 21.3 del Contrato. El
fallo arbitral o el dictamen de los auditores externos, serán

considerados como definitivos. ========a=ee======

d) Si como resultado de la inspección contable se estableciera que en
un determinado período debió aplicarse un Factor R,., distinto al

e se aplicó, sE procederá a realizar los ajustes
cotxespondientes. Todo ajuste devengará intereses de acuerdo a lo
establecido en el acápite 8.5 del Contrato. s==esaeeeccecaear

INGRESOS Y IS EN LAS CUENTAS DEL FACTOR R¿., =======e=sses==o======

INGRESOS ===kux
Se reconocerán como ingresos y se registrarán en la Cuenta de Ingresos

del Factor R;.., los siguientes:

a) La valorización de la Producción Fiscalizada de Hidrocarburos,
según lo estipulado en la cláusula octava del Contrato. =========:=
b) Enajenación de activos que fueron adquiridos por el Contratista
para las Operaciones del Contrato, y cuyo costo fue registrado en

la Cuenta de Egresos del Factor Ry.1. =

c) Servicios prestados a terceros en los que participa personal cuyas
remuneraciones y beneficios son registrados a la Cuenta de Egresos
del Factor R,.., y/o en los que se utiliza bienes cuyo costo de

adquisición ha sido registrado en la Cuenta de Egresos del Factor

Ros. =omuan
d) Alquiler de bienes de propiedad del Contratista cuyo costo de
adquisición fue registrado en la Cuenta de Egresos del Factor Ri.,,

o subarriendo de bienes cuyo alquiler es cargado en la Cuenta de

Egresos del Factor Ri-1-
dt

e) Indemnizaciones obtenidas de seguros tomados con relación a las
actividades del Contrato y a bienes siniestrados, incluyendo las
indemnizaciones de seguros por lucro cesante. No están considerados
los ingresos obtenidos como resultado de contratos de cobertura de
precios o “hedging”. =====e==s=senmmns===============nesess=========

£) Otros ingresos que representan créditos aplicables a cargos

efectuados a la Cuenta de Egresos del Factor R,

EGRESOS eeccccacor os cm ---
A partir de la Fecha de Suscripción, se reconocerán todas las
inversiones, gastos y costos operativos que se encuentren debidamente
sustentados con el comprobante de pago correspondiente. Sin embargo,

este reconocimiento estará sujeto a las siguientes limitaciones: =

a) En cuanto al personal:

Las remuneraciones y beneficios otorgados al personal del
Contratista asignado permanente o temporalmente a las Operaciones.
Para ello, el Contratista deberá poner a disposición de PERUPETRO:
S.A., en el momento que éste lo requiera, la planilla y Pe

política de personal de la empresa. ========================

Se registrarán en general todas las remuneraciones y beneficios del;

personal operativo y administrativo del Contratista incurridos en-

la ejecución de las Operaciones, clasificándolos según su.

naturaleza. ==

En caso que el Contratista desarrollara otras actividades
diferentes a las del Contrato, los costos del personal asignado
temporal o parcialmente a las Operaciones, se cargarán a la Cuenta

de Egresos de conformidad con lo estipulado en el literal h) de

este punto 3.2, ses=soss===amam

b) En cuanto a servicios de Afiliadas: =====

En los servicios recibidos de Afiliadas, los cobros serán
competitivos con aquellos en los cuales el servicio pudiera ser

prestado por otras compañías. —=====esssrcr ===

c) En cuanto a los materiales y equipos: aaa
Los materiales y equipos que adquiera el Contratista, serán

registrados en la Cuenta de Egresos del Factor R,., de acuerdo con

lo indicado a continuación: =========ssememessse============ ==.
- Materiales y equipos nuevos (condición "A") ====================
Como condición "A" serán considerados aquellos materiales y

equipos nuevos, que están en condición de ser utilizados sin

o

SERIEBN:0107035 8935

reacondicionamiento alguno, y se registrarán al precio de la

correspondiente factura comercial más aquellos costos

generalmente aceptados por la práctica contable, incluyendo los
costos adicionales de importación si fuera el caso. ==========e.
- ¡Materiales y equipos usados (condición "B") e=eseesacsansscsnas
Como condición "B" “serán [considerados aquellos materiales y
equipos que no siendo nuevos están en condición de ser
utilizados sin reacondicionamiento alguno, y se registrarán al
setenta y cinco por ciento (75%) del precio al que se cotizan en
ese momento los materiales y equipos nuevos, o al precio de

compra según la correspondiente factura comercial, lo que

resultare menor. ======="=

- Materiales y equipos (condición "C") ===:

E]
E Como condición "C" serán considerados aquellos materiales y

equipos que pueden ser utilizados para su función original
después de un adecuado reacondicionamiento, y se registrarán al
cincuenta por ciento (50%) del precio al que se cotizan en ese
mto los materiales y equipos nuevos, o al precio de compra

la correspondiente factura comercial, lo que resultare

fletes y gastos de transporte: ================

de sus familiares, así como los gastos de transporte de efectos

X

empresa.
En el transporte de equipos, materiales y suministros necesarios
para las Operaciones, el Contratista evitará el pago de "falsos
fletes". De darse el caso, el reconocimiento de tales desembolsos

estará supeditado a la expresa aceptación por escrito de PERUPETRO.

e) En cuanto a los Seguros: === ===
Las primas y costos netos de los seguros colocados total o
parcialmente en Afiliadas del Contratista, serán reconocidos
únicamente en la medida en que éstos se cobren en forma competitiva

respecto a compañías de seguros que no tengan relación con el

Contratista. ==a=============

No se debe considerar los pagos efectuados como resultado de

contratos de cobertura de precios "hedging". =================

£) En cuanto a los tributos: ====
4.1

Sólo se reconocerán los tributos pagados con relación a actividades

inherentes al Contrato. ====

g) En cuanto a gastos de investigación: ====
Los gastos de investigación para el desarrollo de nuevos equipos,
materiales, procedimientos y técnicas a utilizarse en la búsqueda,
desarrollo y producción de Hidrocarburos, así como gastos de

perfeccionamiento de los mismos, serán reconocidos previa

aprobación por escrito de PERUPETRO. ==========
h) En cuanto a la asignación proporcional de gastos en general; ======
Si el Contratista desarrollara otras actividades además de las del
Contrato, o tuviese suscrito con PERUPETRO más de un contrato, los
costos del personal técnico y administrativo, los gastos de
mantenimiento de oficinas administrativas, los gastos y costos de
operación de almacenes, así como otros gastos y costos indirectós,7
se cargarán a la Cuenta de Egresos del Factor R;., sobre una base de-
asignación propcrcional de gastos que obedecerá a una polítitas
previamente propuesta por el Contratista y aceptada por PERUPETRO,. y

==oon =a====>

OPORTUNIDAD DEL REGISTRO =========:
a) Los ingresos correspondientes a la valorización de la Producción
Fiscalizada de Hidrocarburos de un determinado mes calendario, se

registrarán como ingresos del mes calendario en el que los.

Hidrocarburos fueron fiscalizados. ====
b) Los ingresos a que se refieren los literales b), c), d), e) y £)
del punto 3.1 del presente anexo, se cargarán a la “Cuenta de
Ingresos en el momento en que efectivamente se percibieron. =======

<c) Los egresos se registrarán en el momento en que se efectuó el pago

acarreo ooo oo ooo oo oo======

correspondiente. ===========

INGRESOS Y EGRESOS NO RECONOCIDOS ===========

INGRESOS NO RECONOCIDOS ===

Para efectos del cálculo del Factor R,.,, no se reconocerán como

ingresos, los siguientes: ======s=asses=====s===s=

cr

a) Ingresos financieros en general. ===
b) Ingresos percibidos por la prestación de servicios o enajenación de

bienes de propiedad del Contratista, efectuadas antes de la Fecha

de Suscripción del Contrato. =========ssss=s========

c) Ingresos percibidos por actividades no relacionadas con las

Operaciones del Contrato. ==================

EGRESOS NO RECONOCIDOS ===

SERIEBN*0107036 8936

Para efectos del cálculo del Factor Rp.,, no se reconocerán como

egresos los desembolsos efectuados por los siguientes conceptos: =====

a) Las Inversiones, gastos y costos incurridos por el Contratista
antes de la Fecha de Suscripción del Contrato. ====================
b) Los gastos de intereses sobre préstamos, incluyendo los intereses

sobre créditos de los proveedores. eeamamanccacocaccoosennorsss====

c) Los gastos financieros en general. ========== man
d) Los costos incurridos por la toma de inventarios en caso de

efectuarse alguna cesión de derechos del Contratista en virtud del

Contrato. ====aum=se=== concern
e) Depreciación y amortización de activos. ====sees=oase=sssoconnsmas
f) Montos que se paguen como consecuencia del incumplimiento de
obligaciones del Contrato, así como las multas, sanciones e
indemnizaciones impuestas por las autoridades, inclusive las

impuestas como resultados de juicios. =====s=s====ases=s===s======

Multas, recargos y reajustes derivados del incumplimiento en el
¡O Oportuno de tributos vigentes en el país, ====================
la Renta aplicable al Contratista y el Impuesto
le a las utilidades disponibles para el titular del
si fuera el Caso. ======seeoeeorrrrrrr

eneral a las Ventas y de Promoción municipal, excepto

Renta. ===anke============ ====

3) Las donaciones en general, excepto aquellas previamente aprobadas

por PERUPETRO. | ==========na===========: Ss====esssoommeses=

k) Gastos de publicidad, excepto aquellos previamente aprobados por

PERUPETRO. ===:
1) Los costos y gastos de transporte y comercialización de los
Hidrocarburos más allá del Punto de Fiscalización de la Producción.
11) Las inversiones en instalaciones para el transporte y
almacenamiento de los Hidrocarburos producidos en el Área de
Contrato, después del Punto de Fiscalización de la Producción. ====

m) Otros gastos e inversiones no vinculados con las Operaciones del

Contrato. =es=esees===e====52nmN====

5. REVISION DEL PROCEDIMIENTO CONTABLE ==========================s=s======
Las disposiciones del presente Procedimiento Contable podrán ser
modificadas por acuerdo de las Partes, con la indicación de la fecha a

partir de la cual empezará a regir.
ecccconenoo=ceseno=o===========u. ANEXO "F" =======s5================ emmm

/
= UNIDADES DE TRABAJO EXPLORATORIO (UTE) ===============

= TABLA DE EQUIVALENCIAS ======

Actividad UTE
Sísmica 2D - Km 1.00
Sísmica 3D _- Kw 3.00
Reprocesamiento 2D - Km 0.02
Gravimetría - Km 0.02
Magnetometría - Km 0.02
Estudios por período 20.00

Pozos: Profundidad - m
0 -— 1,000 0.10 x m
1,001 - 2,000 0.13 xm
2,001 - 3,000 0.18 x m
3,001 - 4,000 0.22 x m
4,001 a más 0.25 x m
Nota.- Para efecto de valorización de las fianzas establecidas en el

De
acápite 3.10, se debe usar la siguiente equivalencia: 1 UTE = US$ 5,000 === 7
Agregue usted señor Notario, lo que fuera de ley, y sírvase cursar los

partes correspondientes al Registro Público de Hidrocarburos para a
inscripción. A a e Ni

o7
Lima, 16 de abril de 2009 =e=onems=s==o==omnas === «ía

FIRMADO POR PERUPETRO S.A. EL SEÑOR MILTON UBALDO RODRÍGUEZ CORNEJO =======-1)
FIRMADO POR KEI (PERU 112) PIY LTD., SUCURSAL DEL PERU EL SEÑOR GERMAN
BARRIOS FERNANDEZ-CONCHA == É

FIRMADO POR KAROON GAS AUSTRALIA LTD. EL SEÑOR GERMAN BARRIOS FERNANDEZ-
CONCHA ======:

am
FIRMADO POR EL BANCO CENTRAL DE RESERVA DEL PERU LOS SEÑORES RENZO
GUILLERMO ROSSINI MIÑÁN Y MANUEL MONTEAGUDO VALDEZ ============

AUTORIZADA LA MINUTA POR EL DOCTOR GERMAN BARRIOS FERNANDEZ -CONCHA ABOGADO

INSCRITO EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA BAJO EL NUMERO:

l
aereos oooo= === >=

20390 ===eeaz===:

A A A <<

A

A

A

o e:

AP A
sERIEBN*0107037

ES emi
Loma, ams 15 de abel de 2004

dao

DECRETO SUPREMO
N* 027-2009-EM

APRUEBAN CONTRATO DE LICENCIA PARA |
EXPLORACIÓN Y EXPLOTACIÓN DE
IDROCARBUROS EN EL LOTE 144

Único Ordenado de la Ley
lablece diferentes formas
idades de exploración y/o

me a lo establecido |
en los artículos 6* y 11” del Texto Único Ordenado de
la Ley Orgánica de Hidrocarbúros, ha sido autorizado
para negociar y celebrar contratos para exploración y/o
explotación de hidrocarburos, previa negociación directa |
o por convocatoria;

Que, al amparo de las facultades señaladas en
el considerando precedente, PERUPETRO S.A. ha
negociado con KEl (PERU 112) PTY LTD,, SUCURSAL
DEL PERÚ, el Proyecto de Contrato de Licencia para la
Exploración y Explolación de Hidrocarburos en el Lote
144, ubicado entre las provincias de Datem del Marañón y
Alto Amazonas del departamento de Loreto,

Que, mediante Acuerdo de Directorio N* 082-2008, de
techa 9 de julio de 2008, el Directono de PERUPETRO
S.A. aprobó el Proyecto de Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote
144, elevándolo al Poder Ejecutivo para su consideración |
y respectiva aprobación:

Que, de acuerdo con lo establecido en los articulos
53” y 66* del Texto Único Ordenado de la Ley Orgánica de
Hidrocarburos, en el Decreto Legislativo N* 659 y demás
normas aplicables, es procedente otorgar las garantias
señaladas por estos dispositivos;

De con ' con lo dispuesto en los numerales
B) y 24) del articulo 118" de la Constitución Política del
Perú y el Texto Único Ordenado de la Ley Orgánica de
Hidrocarburos, aprobado por Decreto Supremo N* 042-
2005-EM-

Y? NORMAS LEGALES

8937

394371
DECRETA.

Articulo 1*.- Del lote objeto del contrato

Aprobar la conformación, extensión, delimitación
y nomenclatura del área inicial del Lote 144, ubicado
entre las provincias de Datem del Marañón y Alto
Amazonas del departamento de Loreto, adjudicándolo
a PERUPETRO SA. y declarándolo maleria de
suscripción del contrato. El mapa y memoria descriptiva

de dicho Lole forman parte integrante del presente
Decreto Supremo.

Articulo 2*.- Do la aprobación del contrato

Aprobar el Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lole 144, qua consta
de una (01) Cláusula Preliminar, veintidós (22) Cláusulas y
nueve (09) Anexos, a celebrarsa entre PERUPETRO S.A,
y KEI (PERU 112) PTY LTD., SUCURSAL DEL PERÚ,
Con intervención del Banco Central de Reserva del Perú,
para garantizar a la empresa Contralista lo establecido
en los artículos 63" y 66* del Texto Único Ordenado de
la Ley Orgánica de Hidrocarburos, aprobado por Decrelo
Supremo N* 042-2005-EM.

Articulo 3”.- De la autorización para suscribir el
contrato 1

Autorizar a PERUPETRO S.A. a suscnbir con KEI
(PERU 112) PTY LTD. SUCURSAL DEL PERÚ, el

: Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lole 144, aprobado por el presente

Decrelo Supremo.

Articulo 4”.- Del rofrendo

El presente Decreto Supremo será refrendado por
el Ministro de Economía y Finanzas y por el Ministro de
Energía y Minas.

Dado en la Casa de Gobierno, en Lima, a los quince
dias del mes de abril del año dos mil nueve.

ALAN GARCÍA PÉREZ
Presidente Constitucional de la República

LUIS CARRANZA UGARTE
Ministro de Economia y Finanzas

PEDRO SÁNCHEZ GAMARRA
Ministro de Energía y Minas

3367199

omo ===>
E%s.

e A

INSERTO NÚMERO DOS:
TRANSCRIPCIÓN

Pongo en su conocimiento que en la Sesión No. 14-2008, realizada el día 09
“de Julio del 2008, el Directorio adoptó el Acuerdo siguiente: ==
APRUEBAN PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN
DE HIDROCARBUROS EN EL LOTE 144, ==============
ACUERDO DE DIRECTORIO No. 082-2008 ========= o

San Borja, 09 de Julio del 2008 ========ss======esc ase ==========

Visto el Memorando No. CONT-GFCN-1227-2008, de 04 de Julio del 2008, por el
que se solicita la aprobación del Proyecto de Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote 144; y, ========e=pee
Considerando: ====

Que, las Comisiones de Trabajo de PERUPETRO S.A. y de KEI (PERU 112) PTY

LTD., SUCURSAL DEL PERÚ, llegaron a un acuerdo sobre el texto del Proyecto

o

de Contrato de Licencia para la Exploración y Explotación de Hidrocarburos;

en el Lote 144; === >=
Que, en el Informe Técnico Legal NO. GFCN-1169-2008, la Comisión de Trabajo?
de PERUPETRO S.A., concluye señalando que, de acuerdo a los aspectos”.
legales, contractuales, económicos y geológicos analizados, así como ZLU
Programa Mínimo de Trabajo establecido, el Proyecto de Contrato de Licencia?
para la Exploración y Explotación de Hidrocarburos en el Lote 144, cumple
con las disposiciones del Texto Único Ordenado de la Ley No. 26221, Ley

Orgánica de Hidrocarburos, aprobado por Decreto Supremo No. 042-2005-EM, y

sus Reglamentos; y, se eleva a Gerencia General para los trámites que

correspondan conforme a Ley; ===

Que, el Artículo 11% del Texto Único Ordenado de la Ley No. 26221, Ley
Orgánica de Hidrocarburos, aprobado por Decreto Supremo No. 042-2005-EM,
establece que los Contratos se aprobarán por Decreto Supremo refrendado por
los Ministros de Economía y Finanzas y de Energía y Minas, en un plazo no
mayor de 60 (sesenta) días de iniciado el trámite de aprobación ante el
Ministerio de Energía y Minas por la Entidad Contratante;

De conformidad con el Artículo 44% del Estatuto Social de PERUPETRO S.A.;

El Directorio, por unanimidad; =======
ACORDÓ: =

pun Aprobar el Proyecto de Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 144, a suscribirse entre
PERUPETRO S.A. y KEI (PERU 112) PTY LTD., SUCURSAL DEL PERÓ; así
como, el Proyecto de Decreto Supremo que aprobaría el mencionado
Contrato, los que se adjuntan al presente Acuerdo y forman parte
integrante del mismo. =====:

seRIEBN:0107038 8938

Elevar al señor Ministro de Energía y Minas los Proyectos de Decreto

Supremo y de Contrato de Licencia, referidos en el numeral 1.

precedente, para su correspondiente trámite de aprobación, por
Decreto Supremo, de conformidad con el Artículo 11% del Texto Único
Ordenado de la Ley No. 26221, Ley Orgánica de Hidrocarburos, aprobado
por Decreto Supremo No. 042-2005-EM. s===============================
3 Autorizar al Gerente General de PERUPETRO S.A., a suscribir el
Contrato indicado en el numeral 1. que antecede, una vez que se haya
expedido el correspondiente Decreto Supremo. =eeeoaosccr

4. Exonerar el presente Acuerdo del trámite de lectura y aprobación de

Acta. ======

rr

Lo que transcribo a usted para su conocimiento y demás fines. =
San Borja, 09 de Julio del 2008
LJ
5 A CONTINUACION DOS FIRMAS DE DANIEL SABA DE ANDREA PRESIDENTE DE PERUPETRO

S.A..- ISABEL TAFUR MARIN SECRETARIA GENERAL ==

conocimiento que en la Sesión No. 04-2009, realizada el día 27

cocos ======

006-2009, de 12 de Febrero del
se encargó la Gerencia General de PERUPETRO S.A., al señor MILTON
UBALDO RODRÍGUEZ CORNEJO, Gerente de Planeamiento y Presupuesto de
PERUPETRO S.A., en adición a sus funciones, con fecha efectiva 09 de
Febrero del 2009; debido a que, el Ing. José Coz Calderón, encargado de la
Gerencia General de PERUPETRO S.A. había solicitado hacer uso de su

descanso vacacional, por el período comprendido entre el día 09 de Febrero

y el 01 de Marzo del 2009; ===as===========e==s==s==============

Que, por razones de carácter personal, el Ing. José Coz Calderón, ha
solicitado reasumir sus funciones como Gerente de Contratos de PERUPETRO
S.A., puesto que venía desempeñando hasta el 28 de Diciembre del 2008;

Que, se ha considerado pertinente continuar encargando la Gerencia General

de PERUPETRO S5.A., al señor Milton Rodríguez Cornejo; ===============

De conformidad con el Artículo 44” del Estatuto Social de PERUPETRO S.A.;

El Directorio, por unanimidad; =================s=esescesesee=m>=
ACORDÓ: =m===
to Disponer que el Ing. JOSÉ ANTONIO COZ CALDERÓN, reasuma sus funciones

como Gerente de Contratos de PERUPETRO S.A. =
2. Encargar la Gerencia General de PERUPETRO' S.A., al señor MILTON
UBALDO RODRÍGUEZ CORNEJO, Gerente de Planeamiento y Presupuesto de
PERUPETRO S.A., en adición a sus funciones, a partir del día 02 de

Marzo del 2009. =
3. Encargar aa la Administración se adopten las acciones que
correspondan, a fin de dar cumplimiento al presente Acuerdo. ========
4. Exonerar el presente Acuerdo del trámite de lectura y aprobación de
Aa rr

Lo que transcribo a usted para su conocimiento y demás fines. =

amenene==

San Borja, 27 de Febrero del 2009 =============0=
A CONTINUACION DOS FIRMAS ILEGIBLES sees

INSERTO NÚMERO CUATRO: esseeanonan=========o==So====o==o======..

CARTA N* 073-2008-BCRP ==========5==============

Lima, 05 de agosto de 2008 ========.

Señor: =

PERUPETRO S.A. ======
Ciudad.
Tengo el agrado de dirigirme a usted con relación a su carta N” GGRL-CONT-
1306-2008, referida a la Cláusula de Derechos Financieros del Proyecto de
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en
SUCURSAL DEL

el Lote 144, acordado con la empresa KEI (PERU 112) PTY LTD

PERÚ.
Al respecto, debo manifestarle que este Banco Central ha aprobado su

intervención en el Contrato, teniendo en cuenta que el texto de la
referida Cláusula de derechos Financieros, del proyecto de Contrato

remitido adjunto a su carta, es igual al modelo aprobado por nuestro

Directorio el 18 de noviembre de 1993, =. cr
Asimismo, para la suscripción de dicho contrato hemos sido designados el
que suscribe, como Gerente General del Banco Central, y el Gerente
Jurídico, doctor Manuel Monteagudo Valdez, y en caso de impedimento de
algunos de nosotros, lo harán el Subgerente Legal en Asuntos Contenciosos
Administrativos, doctor Hector Rolando Herrera Soares, o el doctor Javier

Martin Quinteros Zarzoza, Subgerente de Asesoría Legal en Asuntos

em

Financieros (e).

'OL3UO 98 Puso
ROU9UC garoqs

Y
31Q0
SERIE BN"0107039 8939

Oo uso de la ocasión para reiterarle la seguridad de mi mayor

msideración. ====

FIRMA EL SEÑOR RENZO ROSSINI MIÑÁN -GERENTE GENERAL Y UN SELLO DEL BANCO
CENTRAL DE RESERVA DEL PERU. ==============

INSERTO NÚMERO CINCO: amooo ooo Sora eseses====
BANCO CENTRAL DE RESERVA DEL PERU. ================me====

SECRETARIA GENERAL. ======s=socsor orense

DEHERA BRUCE MITRANI, Secretaría General del Banco Central de Reserva del
Perú, en uso de la facultad que le confiere el; artículo 31* de la Ley
Orgánica de la Institución, CERTIFICA QUE:

Que en el Acta N” 4126, correspondiente a la sesión de Directorio
celebrada el 15 de diciembre del año 2005, con asistencia de los Directores
señores Oscar Dancourt Masías (Vicepresidente en ejercicio de la
Presidencia) Kurt Burneo Farfán, Gonzalo García Núñez, Eduardo Iriarte
Jiménez y Daniel Schydlowsky Rosenberg y la ausencia del señor Luis
anza Ugarte por encontrarse de Licencia, se acordó aprobar con vigencia
del 1 de enero de 2006, el Manual de Organización y Funciones del

Jurídica, y en el Acta N” 4128, correspondiente a la sesión

lebrada el 22 de diciembre del año 2005, con asistencia de

por encontrarse de Licencia, se acordó aprobar con

vigencia a partir dell 1 de enero de 2006, la asignación del doctor Manuel

Monteagudo Valdez al sto de Gerente Jurídico ====emamecccossos==========
Asimismo, certifico qu

como Jefe de la Oficina Legal, hasta el 31 de diciembre de ,2005 y, de

el doctor Manuel Monteagudo Valdez se desempeñaba

1
conformidad con los acuerdos anteriores, a partir del 1 de enero de 2006

como Gerente Jurídico. =

Lima, 9 de agosto de 2006 ========scocccrrr esse so ocooecossoso=ooma

Firmado DEHERA BRUCE MITRANI ==========================o:ooso=sse===========

INSERTO NÚMERO SEIS ========eseseococ creces esoo=ooe=o=======

BANCO CENTRAL DE RESERVA DEL PERU. A

SECRETARIA GENERAL. ==
DEHERA BRUCE MITRANI, Secretaria General del Banco Central de Reserva del

Perú, en uso de la facultad que le confiere el artículo 31* de la Ley
Orgánica de la Institución, Certifica: == Que en el Acta N* 4059,
correspondiente a la sesión de Directorio celebrada el 14 de octubre de

2004, con asistencia de los Directores señores Javier Silva Ruete
(Presidente), Kurt Burneo Farfán, Luis Carranza Ugarte, Oscar Dancourt
Masías y Daniel Schydlowsky Rosenberg, figura un acuerdo del tenor literal

ansn=====am

siguiente: ===
"NOMBRAMIENTO DE GERENTE GENERAL (VERBAL) .-... ==

.-.El Directorio acordó nombrar al señor Renzo Rossini Miñán como Gerente

General. =======seusse===========ems===== amnessess======

Lima, 22 de diciembre de 2004. ==================

Una Firma Ilegible. ============s=e=s======ssmmm========
V

INSERTO NÚMERO SIETE: ======se=s==========saesm==emcre o ============e==s

SUNARP == =====
ZONA REGISTRAL N" IX SEDE LIMA OFICINA REGISTRAL LIMA N" PARTIDA: 11014549

INSCRIPCIÓN DE SOCIEDADES ANÓNIMAS.- BANCO CENTRAL DE RESERVA DEL PERU

REGISTRO DE PERSONAS JURÍDICAS DE LIMA. ======

RUBRO: NOMBRAMIENTO DE MANDATARIOS ======

C00059 ===:

EN EL ACTA 4250, CORRESPONDIENTE A LA SESIÓN DE DIRECTORIO DEL 10/01/2008, ,

o

SE ACORDÓ QUE LA SUSCRIPCIÓN DE LOS CONTRATOS DE FOMENTO A LA INVERSIÓN EN >
PETRÓLEO, MINERÍA Y CAS NATURAL, EN LOS QUE INTERVIENE EL BANCO CENTRAL DE 3
RESERVA DE CONFORMIDAD CON LAS LEYES DE LA MATERIA, LA EFECTÚAN EL GERENTE y
GENERAL RENZO GUILLERMO ROSSINI MIÑÁN (D.N.I. N” 08727483) Y EL GERENTE
JURÍDICO MANUEL MONTEAGUDO VALDEZ (D.N.I N” 10275927) Y, EN CASO DK
IMPEDIMENTO DÉ ALGUNO DE ELLOS, LOS SUSTITUYAN EL SUBGERENTE DE ASESORIA
LEGAL EN ASUNTOS CONTENCIOSOS Y ADMINISTRATIVOS HECTOR ROLANDO HERRERA
SOARES (D.N.I. N* 07937105) O JAVIER MARTIN QUINTEROS ZARZOZA (D.N.I. N*
08638533) SUPERVISOR DEL AREA LEGAL FINANCIERA, AMBOS DE LA GERENCIA
JURIDICA. ASÍ CONSTA DE LA CERTIFICACIÓN EXPEDIDA POR DEHERA BRUCE MITRANI,
SECRETARIA GENERAL DEL BANCO CENTRAL DE RESERVA DE PERU, CON FECHA
15/01/2008.- EL TITULO FUE PRESENTADO EL 17/01/2008, A LAS 01:31:54 PM
HORAS, BAJO EL 'N* 2008-00036652 DEL TOMO DIARIO 0492. DERECHOS S/. 84.00
CON RECIBO(S) NUMERO(S) 00000325-14 Y 00000494-17, LIMA, 24 DE ENERO DE

2008. 2um===

FIRMADO MARIA YOLANDA ZAPLANA BRICEÑO REGISTRADOR PÚBLICO, ZONA REGISTRAL

Ne

CONCLUSIÓN: escescmmn==

HABIENDO LEIDO LOS —OTORGANTES TODO EL INSTRUMENTO, SE RATIFICARON
DECLARANDO HABERLO CONFRONTADO CON LA MINUTA CUYO TEXTO CORRE INSERTO,
HABIENDO SIDO ADVERTIDOS DE LOS EFECTOS LEGALES DEL MISMO, FIRMÁNDOLO; DE

du
8949

P00S HA Pl

P. PERUPETRO S.A.

MILTON UBALDO RODRÍGUEZ CORNEJO
FIRME EL:  /7/0 Y fp 9

pa
Pp. KEI (PERU 112) PTY LTD., SUCURSAL DEL PERU

Ca).

GERMAN BARRIOS PERNANDEZ-CONCHA
FIRME EL://-04- 07

Pp. KAROON GAS AUSTRALIA LTD.

GERMAN BARRIOS FERNANDEZ-CONCHA
€
FIRME EL: /7-0Y- 07

DE RESERVA DEL PERU

+
TE

RENZO GUILLERMO ROSSINI-MIÑÁN EL” MONTEAGUDO VALDEZ'"*é%
FIRME EL: 23 A3QiL 200q FIRME Eb: 7% (Y. 07

CONCLUYE EL PROCESO DE FIRMAS EL: CUATRO DE MAYO DEL AÑO DOS MIL NUEVE

NOTARIO DE LIMA
Es copia Fotostática de la ¡aer den Públ le corre
en mi con fecha,

del..a a foja icitud de par parie
interesada expido el presente TES MOMO de de acuerde
a Ley el que rubrico en cada uná de sus hojas, selle
signo y firmo.

Enlima. QA ABR. 2009

A
¡00203

SUNARP

SUPERINTENDENCIA NACIONAL.
DI LOS REGISTAOS PUBLICOS.

ZONA REGISTRAL N” IX. SEDE LIMA
OFICINA REGISTRAL LIMA

TITULO N* o 2009-00301090

Fecha de Presentación 3 04/05/2009

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N”
CONTRATOS DE LICENCIA 12315565 A0001

Derechos pagados : S/.1,420.00 nuevos soles, derechos cobrados : S/.1,420.00
nuevos soles y Derechos por devolver : S/.0.00 nuevos soles.
Recibo(s) Número(s) 0794-33 00022281-33. LIMA, 15 de Mayo de 2009.

SUNARP
OS

Zona Registral N* IX - Sedo Lima

Sub Gerencia de Diario y
Mosa de Partes

CERTIFICO: Que es fotocopia Del Oxi;
Inscripción devuelta por Registros Públicos

Lima, 4 8 HAYO 2

ARDO 'ANDINI BARREDA
JAÑARIO DE LIMA
